Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

relating to a

EUR 440,000,000 364-DAY TERM LOAN FACILITY

Dated as of August 25, 2006

among

SHEFFIELD INVESTMENTS S.L.

and

THE INITIAL LENDERS NAMED HEREIN

and

CITIBANK INTERNATIONAL PLC

as Administrative Agent

 

_________________________

 

CITIGROUP GLOBAL MARKETS LIMITED

UBS SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

 


--------------------------------------------------------------------------------


Table of Contents

 

 

 

 

Page

1.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

 

 

1.1.

Certain Defined Terms

 

1

 

 

1.2.

Computation of Time Periods

 

9

 

 

1.3.

Accounting Terms

 

9

 

 

 

 

 

 

2.

 

AMOUNTS AND TERMS OF THE ADVANCES

 

9

 

 

 

 

 

 

 

2.1.

The Advances

 

9

 

 

2.2.

Making the Advances

 

9

 

 

2.3.

Repayment of Advances

 

11

 

 

2.4.

Interest on Advances

 

11

 

 

2.5.

Absence of Interest Period for Advances; Number of Interest Periods

 

11

 

 

2.6.

Interest Rate Determination for Advances

 

11

 

 

2.7.

Termination or Reduction of the Commitments

 

12

 

 

2.8.

Prepayments of Advances

 

13

 

 

2.9.

Increased Costs

 

13

 

 

2.10.

Illegality

 

14

 

 

2.11.

Payments and Computations

 

15

 

 

2.12.

Taxes

 

16

 

 

2.13.

Sharing of Payments, Etc.

 

18

 

 

2.14.

Evidence of Debt

 

19

 

 

2.15.

Use of Proceeds

 

19

 

 

2.16.

Redenomination of Advances

 

20

 

 

 

 

 

 

3.

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

20

 

 

 

 

 

 

 

3.1.

Conditions Precedent to Effectiveness

 

20

 

 

3.2.

Conditions Precedent to Each Borrowing

 

22

 

 

3.3.

Conditions Precedent to the Extension

 

22

 

 

 

 

 

 

4.

 

REPRESENTATIONS AND WARRANTIES

 

23

 

 

 

 

 

 

 

4.1.

Representations and Warranties of the Borrower

 

23

 

 

 

 

 

 

5.

 

COVENANTS OF the borrower

 

26

 

 

 

 

 

 

 

5.1.

Affirmative Covenants

 

26

 

 

5.2.

Negative Covenants

 

27

 

 

 

 

 

 

6.

 

EVENTS OF DEFAULT

 

27

 

 

 

 

 

 

 

6.1.

Events of Default

 

27

 

i


--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

Page

 

 

6.2

Lenders’ Rights upon Event of Default

 

29

 

 

 

 

 

 

7

 

THE ADMINISTRATIVE AGENT

 

30

 

 

 

 

 

 

 

7.1.

Authorization and Action

 

30

 

 

7.2.

Administrative Agent’s Reliance, Etc.

 

30

 

 

7.3.

Citibank and Affiliates

 

31

 

 

7.4.

Lender Credit Decision

 

31

 

 

7.5.

Indemnification

 

31

 

 

7.6.

Successor Agents

 

32

 

 

7.7.

Joint Lead Arrangers and Bookrunners

 

32

 

 

 

 

 

8.

 

MISCELLANEOUS

 

32

 

 

 

 

 

 

 

8.1.

Amendments, Etc.

 

32

 

 

8.2.

Notices, Etc.

 

33

 

 

8.3.

No Waiver; Remedies

 

34

 

 

8.4.

Costs and Expenses

 

34

 

 

8.5.

Right of Set-Off

 

35

 

 

8.6.

Binding Effect

 

35

 

 

8.7.

Assignments and Participations

 

35

 

 

8.8.

Release/Application of Collateral

 

38

 

 

8.9.

Governing Law

 

39

 

 

8.10.

Execution in Counterparts

 

39

 

 

8.11.

Jurisdiction, Etc.

 

39

 

 

8.12.

Confidentiality

 

40

 

 

8.13.

Integration

 

40

 

 

8.14.

USA Patriot Act Notice, Etc.

 

40

 

 

8.15

Judgment

 

40

ii


--------------------------------------------------------------------------------




Table of Contents
(continued)

 

SCHEDULE

Schedule 1

 

-

 

List of Applicable Lending Offices

Schedule 2

 

-

 

Calculation of Mandatory Cost

Schedule 3

 

-

 

Commitments

 

 

 

 

 

EXHIBITS

 

 

 

 

Exhibit A-1

 

-

 

Form of Notice of Borrowing

Exhibit A-2

 

-

 

Form of Interest Period Election Notice

Exhibit B

 

-

 

Form of Assignment and Acceptance

Exhibit C

 

-

 

Form of Bank Account Charge

Exhibit D

 

-

 

Form of Note

Exhibit E-1

 

-

 

Form of Opinion of Spanish Counsel for the Borrower

Exhibit E-2

 

-

 

Form of Opinion of New York Counsel for the Borrower

Exhibit E-3

 

-

 

Form of Opinion of English Counsel for the Borrower

Exhibit F

 

-

 

Form of Opinion of New York Counsel for the Administrative Agent

Exhibit G

 

-

 

Form of Confidentiality Agreement

 

iii


--------------------------------------------------------------------------------


THIS AGREEMENT is dated as of August 25, 2006

AMONG

(1)         SHEFFIELD INVESTMENTS S.L., a company organized under the laws of
the Kingdom of Spain (the “Borrower”);

(2)         THE FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL LENDERS (the
“Initial Lenders”) listed on the signature pages hereof; and

(3)         CITIBANK INTERNATIONAL PLC (“Citibank”), as administrative agent
(the “Administrative Agent”) for the Lenders; and

IT IS AGREED as follows:


1.             DEFINITIONS AND ACCOUNTING TERMS

1.1.                              Certain Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

“Account Bank” has the meaning specified in the Account Bank Agreement.

“Account Bank Agreement” means the account bank agreement between the Borrower
and Citibank, N.A., London Branch establishing the Charged Account.

“Administrative Agent” has the meaning specified in the recital of the parties
to this Agreement.

“Administrative Agent Account” means (a) for transactions in Euro, the account
of Citibank, maintained by Citibank, N.A., at its office in London, England,
Account No. 944823, Attention Loans Agency, (b)  for transactions in Sterling,
the account of Citibank, maintained by Citibank, N.A., at its office in London,
England, Account No. 558397, Attention Loans Agency, or (c) such other account
as is designated in writing from time to time by the Administrative Agent, the
Borrower and the Lenders for such purpose.

“Advance” has the meaning specified in Section 2.1(a).

“Agent” means the Administrative Agent or the Collateral Agent.

“Applicable Interest Rate Margin” means 0.25% per annum.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
lending office set forth on Schedule 1 hereto or in the Assignment and
Acceptance

1


--------------------------------------------------------------------------------




pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

“Availability Date” means the date that is 30 days after the date of this
Agreement or, if such date is not a Business Day, the next succeeding Business
Day.

“Bank Account Charge” has the meaning specified in Section 3.1.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” has the meaning specified in the recital of the parties to this
Agreement.

“Borrowing” means a borrowing consisting of simultaneous Advances made by each
of the Lenders pursuant to Section 2.2.

“Business Day” means a day on which banks are open for business in London and
the Trans-European Automated Real-time Gross settlement Express Transfer System
(TARGET) is operating.

“Charge” has the meaning specified in the Bank Account Charge.

“Charged Assets” has the meaning specified in the Bank Account Charge.

“Charged Account” has the meaning specified in the Bank Account Charge.

“Collateral” means all collateral referred to in the Collateral Documents.

“Collateral Agent” means Citicorp Trustee Company, Limited, in its capacity as
Collateral Agent under the Collateral Documents, and its successors and assigns.

“Collateral Documents” means the Bank Account Charge or any document delivered
pursuant to Section 5.1(c) intended to create a lien in favor of the Collateral
Agent.

“Commitment” means as to any Lender (i) the amount set forth opposite such
Lender’s name on Schedule 3 hereof or (ii) if such Lender has entered into an
Assignment and Acceptance, the amount set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.7(d), in each case
as such amount may be reduced pursuant to Section 2.7.

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services, whether or not evidenced by
bonds,

2


--------------------------------------------------------------------------------




debentures, notes or similar instruments, (b) obligations as lessee under leases
that, in accordance with accounting principles generally accepted in the United
States, are recorded as capital leases, and (c) obligations under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of any other Person of the kinds
referred to in clause (a) or (b) above.

“Default” means any event specified in Section 6.1 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Effective Date” has the meaning specified in Section 3.1.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of such
country, and having total assets in excess of $5,000,000,000; (iii) the central
bank of any country which is a member of the OECD; (iv) a commercial finance
company or finance Subsidiary of a corporation organized under the laws of a
European Union member country and having total assets in excess of
$5,000,000,000; (v) an insurance company organized under the laws of a European
Union member country and having total assets in excess of $5,000,000,000; (vi)
any Lender; (vii) an affiliate of any Lender; (viii) any other bank, commercial
finance company insurance company or other Person approved in writing by the
Guarantor, which approval shall be notified to the Administrative Agent;
provided that in each case (i) through (viii) above, such Person is (x) a
European Union resident without a permanent establishment in Spain to which
payments under this Agreement are attributable and that is not deemed resident
in a tax haven under Spanish legislation, or (y) resident in a country with an
income tax treaty with Spain pursuant to which taxation of interests applies
only in the country of residence of the lender.

“Equivalent” in any currency, with respect to any other currency and as of any
date, means the rate at which the Administrative Agent offers to exchange such
currency for such other currency for same day settlement at its principal office
in London as of 11:00 A.M. (London time) on such date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty

3


--------------------------------------------------------------------------------




Corporation (or any successor) (“PBGC”), or (ii) the requirements of subsection
(1) of Section 4043(b) of ERISA (without regard to subsection (2) of such
section) are met with respect to a contributing sponsor, as defined in Section
4001(a)(13) of ERISA, of a Plan, and an event described in paragraph (9), (10),
(11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur
with respect to such Plan within the following 30 days; (b) the application for
a minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Borrower or any of its   ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA; (f) the conditions set forth in Section 302(f)(1)(A) and
(B) of ERISA to the creation of a lien upon property or rights to property of
the Borrower or any of its ERISA Affiliates for failure to make a required
payment to a Plan are satisfied; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan, pursuant to Section 307 of
ERISA; or (h) the termination of a Plan by the PBGC pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“EURIBOR” means an interest rate per annum equal to either:

(a)           (i) the offered rate per annum at which deposits in Euro appear on
Reuters Page EURIBOR01 (or any successor page) as of 11:00 A.M. (Brussels time)
two Business Days before the first day of an Interest Period for a period equal
to such Interest Period as determined by the Banking Federation of the European
Union or (ii) with respect to an initial EURIBOR Interest Period beginning on
the date of any redenomination of Advances pursuant to Section 2.16, the
arithmetic mean (rounded upward to the nearest whole multiple of 1/16 of 1% per
annum, if such arithmetic mean is not such a multiple) of the rates per annum at
which deposits in Euro are offered by the principal office of each of the
Reference Banks to prime banks in the European interbank market at 11:00 A.M.
(Brussels time) on the first day of such Interest Period for an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period, as determined by the Administrative
Agent on such date, subject, however, to the provisions of Section 2.6, or

(b)           if EURIBOR does not appear on Reuters Page EURIBOR01 (or any
successor page), then EURIBOR will be determined by taking the arithmetic mean
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
arithmetic mean is not such a multiple) of the rates per annum at which deposits
in Euro are offered by the principal office of each of the Reference Banks to
prime banks in the European interbank market at 11:00 A.M. (Brussels time) two
Business Days before the first day of such Interest Period for an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing outstanding

4


--------------------------------------------------------------------------------




during such Interest Period and for a period equal to such Interest Period, as
determined by the Administrative Agent, subject, however, to the provisions of
Section 2.6.

“EURIBOR Advance” means an Advance denominated in Euro that bears interest as
provided in Section 2.4(a).

“Euro”, “EUR” and the “€” sign each mean the single currency of the
Participating Member States.

“Existing Facility” means the senior facilities agreement dated 14 December 1999
between, inter alios, United Biscuits Group (Investments) Limited, as Parent,
and Deutsche Bank AG London, as Agent and Security Agent and in various other
capacities (as amended, supplemented, varied and/or restated through the date
hereof).

“Extension” means the extension of the Termination Date to the date that is 364
days from the date of this Agreement as a result of the occurrence of the
Extension Date.

“Extension Date” has the meaning specified in Section 3.3.

“Event of Default” has the meaning specified in Section 6.1.

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

“Federal Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978,
as amended from time to time.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Guarantor” means the Person executing the Guaranty.

“Guaranty” has the meaning specified in Section 3.3.

“Home Jurisdiction Withholding Taxes” means withholding taxes imposed by the
jurisdiction under the laws of which the Borrower is organized or any political
subdivision thereof.

“Interest Period” means for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance and ending on the last day of
the period selected by the Borrower requesting such Borrowing pursuant to the
provisions below.  The duration of such Interest Period for an Advance shall be
one, two, three or six months, as the Borrower may select upon notice received
by the Administrative Agent, substantially in the form of Exhibit A-2 hereto,
not later than

5


--------------------------------------------------------------------------------




11:00 A.M. (London time) on the third Business Day prior to the first day of
such Interest Period; provided, however, that:

(a)           the Borrower may not select any Interest Period that ends after
the Termination Date;

(b)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day;

(c)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month;

(d)           the duration of each Interest Period for LIBOR Advances shall be
one Business Day, and

(e)           each Interest Period for EURIBOR Advances beginning prior to the
Availability Date shall end on the date that is one month after the Extension
Date.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.7 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“LIBOR” means an interest rate per annum equal to either:

(a)           the offered rate per annum at which deposits in Sterling on an
overnight basis appears on the appropriate British Bankers’ Association screen
(or any successor page) at or about 11:00 A.M. (London time) on the day of an
Interest Period, or

(b)           if LIBOR does not appear on such British Bankers’ Association
screen (or any successor page), then LIBOR will be determined by taking the
arithmetic mean (rounded upward to the nearest whole multiple of 1/16 of 1% per
annum, if such arithmetic mean is not such a multiple) of the rates per annum at
which deposits in Sterling on an overnight basis are offered by the principal
office of each of the Reference Banks to prime banks in the London interbank
market at or about 11:00 A.M. (London time) on the day of such Interest Period
for an amount substantially equal to the amount that would be the Reference
Banks’ respective ratable shares of such Borrowing outstanding during such
Interest Period and for a period equal to such Interest Period, as

6


--------------------------------------------------------------------------------




determined by the Administrative Agent, subject, however, to the provisions of
Section 2.6.

“LIBOR Advance” means an Advance denominated in Sterling that bears interest as
provided in Section 2.4(b).

“Lien” has the meaning specified in Section 5.2(a).

“Loan Documents” means this Agreement, the Notes, prior to the Extension, the
Collateral Documents and the Account Bank Agreement, and on and after the
Extension Date, the Guaranty, in each case as amended.

“Loan Party” means the Borrower and, on and after the Extension Date, the
Guarantor.

“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 2.

“Margin Stock” means margin stock, as such term is defined in Regulation U.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit D hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender to the Borrower.

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

“Other Taxes” has the meaning specified in Section 2.12(c).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

7


--------------------------------------------------------------------------------




“Party” means, with respect to any agreement or other document, a party to such
agreement or document (including, if no other agreement or document is
specified, this Agreement).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Redenomination Date” has the meaning specified in Section 2.16.

“Reference Banks” means the Initial Lenders.

“Register” has the meaning specified in Section 8.7(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders holding at least 50.1% of the
aggregate Commitments at such time.

“Secured Obligation” has the meaning specified in Clause 1.1 of the Bank Account
Charge.

“Secured Parties” means the Agents and the Lenders.

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any  ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Sterling” and the “₤” sign each means the lawful currency of the United Kingdom
of Great Britain and Northern Ireland.

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.12(a).

8


--------------------------------------------------------------------------------




“Termination Date” means the earlier of (a) the date that is twenty days after
the date of the initial Borrowing hereunder, or, if the Extension shall have
occurred on or prior to such date, the date that is 364 days after the date of
this Agreement, and (b) the date of termination in whole of the Commitments
pursuant to Section 2.7 or 6.2.

1.2.                              Computation of Time Periods.  In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding.”

1.3.                              Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with relevant
generally accepted accounting principles.


2.             AMOUNTS AND TERMS OF THE ADVANCES

2.1.                              The Advances.  (a)  Obligation to Make
Advances.  Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make up to four advances, in addition to any deemed Advance
pursuant to Section 2.16, to the Borrower (each an “Advance” and collectively,
with any deemed Advances made pursuant to Section 2.16, the “Advances”) from
time to time on any Business Day during the period from the Effective Date until
the Availability Date, in an aggregate amount not to exceed such Lender’s
Commitment at such time (calculated, with respect to LIBOR Advances, at the
Sterling Equivalent in Euro at such time).


(B)                                      AMOUNT OF BORROWINGS.  EACH BORROWING
SHALL BE IN AN AGGREGATE AMOUNT OF NO LESS THAN €5,000,000 (OR IF APPLICABLE,
THE EQUIVALENT IN STERLING).


(C)                                       TYPE OF ADVANCES.  EACH BORROWING
SHALL CONSIST OF (I) ON AND PRIOR TO THE EXTENSION DATE, LIBOR ADVANCES OR (II)
ON AND SUBSEQUENT TO THE EXTENSION DATE, EURIBOR ADVANCES, MADE ON THE SAME DAY
BY THE LENDERS RATABLY ACCORDING TO THEIR RESPECTIVE COMMITMENTS.  AMOUNTS
BORROWED UNDER THIS SECTION 2.1(C) AND REPAID OR PREPAID MAY NOT BE REBORROWED.

2.2.                              Making the Advances.  (a)  Notice of
Borrowing.  Each Borrowing shall be made on notice by the Borrower by facsimile
to the Administrative Agent, which shall give to each Lender prompt notice
thereof by facsimile or other electronic communication; such notice by the
Borrower to be given not later than (x) in the case of a Borrowing proposed to
be made prior to the Extension Date, 1:00 P.M. (London time) on the Business Day
prior to the date of the proposed Borrowing, (y) in the case of a Borrowing
proposed to be made on the Extension Date, 9:00 A.M. (London time) on date of
the proposed Borrowing, and (z) in the case of a Borrowing proposed to be made
thereafter, 10:00 A.M. (Brussels time) on the second Business Day prior to the
date of the proposed Borrowing.  Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by facsimile, such notice to be in substantially the form
of Exhibit A-1 hereto, specifying therein the requested:

(I)            DATE OF SUCH BORROWING, AND

9


--------------------------------------------------------------------------------




(II)           AGGREGATE AMOUNT AND CURRENCY OF SUCH BORROWING.


(B)                                      FUNDING ADVANCES.  EACH LENDER SHALL,
BEFORE 2:00 P.M. (LONDON TIME) ON THE DATE OF SUCH BORROWING, MAKE AVAILABLE FOR
THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE TO THE ADMINISTRATIVE AGENT AT THE
ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY FUNDS, SUCH LENDER’S RATABLE PORTION
OF SUCH BORROWING.  AFTER RECEIPT OF SUCH FUNDS BY THE ADMINISTRATIVE AGENT AND
UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE 3, THE
ADMINISTRATIVE AGENT WILL MAKE SUCH FUNDS AVAILABLE TO THE BORROWER AS SPECIFIED
IN THE APPLICABLE NOTICE OF BORROWING.


(C)                                       IRREVOCABLE NOTICE.  EACH NOTICE OF
BORROWING OF THE BORROWER SHALL BE IRREVOCABLE AND BINDING ON THE BORROWER.  THE
BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED
BY SUCH LENDER AS A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE DATE
SPECIFIED IN SUCH NOTICE OF BORROWING FOR SUCH BORROWING THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE 3, INCLUDING, WITHOUT LIMITATION, ANY LOSS
(EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF
THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH
LENDER TO FUND THE ADVANCE TO BE MADE BY SUCH LENDER AS PART OF SUCH BORROWING
WHEN SUCH ADVANCE, AS A RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH DATE.


(D)                                      LENDER’S RATABLE PORTION.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO 2:00 P.M.
(LONDON TIME) ON THE DAY OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S RATABLE PORTION OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH SECTION 2.2(B) AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER PROPOSING SUCH BORROWING ON
SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL
NOT HAVE SO MADE SUCH RATABLE PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
LENDER AND THE BORROWER SEVERALLY AGREE TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON,
FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL
THE DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT AT:

(I)            IN THE CASE OF THE BORROWER, THE HIGHER OF (A) THE INTEREST RATE
APPLICABLE AT THE TIME TO ADVANCES COMPRISING SUCH BORROWING AND (B) THE COST OF
FUNDS INCURRED BY THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH AMOUNT, AND

(II)           IN THE CASE OF SUCH LENDER, THE COST OF FUNDS INCURRED BY THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH AMOUNT.

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.


(E)                                       INDEPENDENT LENDER OBLIGATIONS.  THE
FAILURE OF ANY LENDER TO MAKE THE ADVANCE TO BE MADE BY IT AS PART OF ANY
BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS

10


--------------------------------------------------------------------------------





OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS ADVANCE ON THE DATE OF SUCH BORROWING,
BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE
THE ADVANCE TO BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.

2.3.                              Repayment of Advances.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders on the
Termination Date the unpaid principal amount of the Advances then outstanding.

2.4.                              Interest on Advances.  Subject to Section
2.6(c), the Borrower shall pay interest on the unpaid principal amount of each
Advance owing by the Borrower to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:


(A)                                       EURIBOR ADVANCES.  DURING SUCH PERIODS
AS SUCH ADVANCE IS A EURIBOR ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES DURING
EACH INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (X) EURIBOR FOR SUCH
INTEREST PERIOD FOR SUCH ADVANCE PLUS (Y) THE APPLICABLE INTEREST RATE MARGIN
PLUS (Z) MANDATORY COST, IF ANY, PAYABLE IN ARREARS ON THE LAST DAY OF SUCH
INTEREST PERIOD AND ON THE DATE SUCH EURIBOR ADVANCE SHALL BE PAID IN FULL.


(B)                                      LIBOR ADVANCES.  DURING SUCH PERIODS AS
SUCH ADVANCE IS A LIBOR ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES DURING EACH
INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (X) LIBOR FOR SUCH INTEREST
PERIOD FOR SUCH ADVANCE PLUS (Y) THE APPLICABLE INTEREST RATE MARGIN PLUS (Z)
MANDATORY COST, IF ANY, PAYABLE IN ARREARS ON THE LAST DAY OF SUCH INTEREST
PERIOD AND ON THE DATE SUCH LIBOR ADVANCE SHALL BE PAID IN FULL; PROVIDED, THAT
NOTWITHSTANDING THE FOREGOING, INTEREST ACCRUED ON EACH LIBOR ADVANCE ON OR
PRIOR TO THE DATE THAT IS THE EARLIER OF THE TERMINATION DATE AND THE
REDENOMINATION DATE SHALL BE PAYABLE IN ARREARS ON SUCH DATE (AND SUBJECT, IN
THE CASE OF A REDENOMINATION OF ADVANCES, TO BEING CAPITALIZED PURSUANT TO
SECTION 2.16).

2.5.                              Absence of Interest Period for Advances;
Number of Interest Periods.  (a)  If the Borrower shall fail to select the
duration of any Interest Period for any Advances beginning on or after the
Availability Date in accordance with the provisions contained in the definition
of the term “Interest Period,” the Administrative Agent will forthwith so notify
the Borrower and the Lenders and the Interest Period for such Advances will
automatically, on the last day of the then existing Interest Period therefor, be
one month.


(B)                                      THE BORROWER MAY NOT SELECT MORE THAN
TWO SIMULTANEOUS INTEREST PERIODS FOR ADVANCES FOR ANY PERIOD BEGINNING ON THE
DATE THAT IS ONE MONTH AFTER THE EXTENSION DATE.

2.6.                              Interest Rate Determination for Advances. 
(a)  Methods to Determine EURIBOR and LIBOR.  The Administrative Agent shall
determine EURIBOR and LIBOR by using the methods described in the definition of
the terms “EURIBOR” and “LIBOR,” respectively, and shall give prompt notice to
the Borrower and Lenders of each such EURIBOR or LIBOR.

11


--------------------------------------------------------------------------------





(B)                                      ROLE OF REFERENCE BANKS.  IN THE EVENT
THAT EURIBOR OR LIBOR CANNOT BE DETERMINED BY THE METHOD DESCRIBED IN CLAUSE (A)
OF THE DEFINITIONS “EURIBOR” OR “LIBOR,” RESPECTIVELY, EACH REFERENCE BANK
AGREES TO FURNISH TO THE ADMINISTRATIVE AGENT TIMELY INFORMATION FOR THE PURPOSE
OF DETERMINING EURIBOR OR LIBOR, AS THE CASE MAY BE, IN ACCORDANCE WITH THE
METHOD DESCRIBED IN CLAUSE (B) OF THE DEFINITIONS THEREOF.  IF ANY ONE OR MORE
OF THE REFERENCE BANKS SHALL NOT FURNISH SUCH TIMELY INFORMATION TO THE
ADMINISTRATIVE AGENT FOR THE PURPOSE OF DETERMINING EURIBOR OR LIBOR, THE
ADMINISTRATIVE AGENT SHALL DETERMINE SUCH INTEREST RATE ON THE BASIS OF TIMELY
INFORMATION FURNISHED BY THE REMAINING REFERENCE BANKS.


(C)                                       MARKET DISRUPTION. (I) IF THE
APPLICABLE REUTERS PAGE OR BRITISH BANKERS’ ASSOCIATION SCREEN IS UNAVAILABLE
AND NO REFERENCE BANKS FURNISH TIMELY INFORMATION TO THE ADMINISTRATIVE AGENT
FOR DETERMINING EURIBOR FOR ANY EURIBOR ADVANCES OR LIBOR FOR ANY LIBOR
ADVANCES, AS THE CASE MAY BE, OR (II) THE LENDERS OWED OR REQUIRED TO LEND AT
LEAST 50.1% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE FACILITY NOTIFY THE
ADMINISTRATIVE AGENT THAT EURIBOR OR LIBOR FOR ANY INTEREST PERIOD WILL NOT
ADEQUATELY REFLECT THE COST TO SUCH LENDERS OF MAKING, FUNDING OR MAINTAINING
THEIR RESPECTIVE ADVANCES FOR SUCH INTEREST PERIOD (EACH, A “MARKET DISRUPTION
EVENT”) THEN THE RATE OF INTEREST ON EACH LENDER’S SHARE OF THAT ADVANCE FOR THE
INTEREST PERIOD SHALL BE THE RATE PER ANNUM WHICH IS THE SUM OF (X) THE
APPLICABLE INTEREST RATE MARGIN PLUS (Y) THE RATE NOTIFIED TO THE ADMINISTRATIVE
AGENT AND THE BORROWER BY THAT LENDER IN A CERTIFICATE (WHICH SETS OUT THE
DETAILS OF THE COMPUTATION OF THE RELEVANT RATE AND SHALL BE PRIMA FACIE
NON-BINDING EVIDENCE OF THE SAME) AS SOON AS PRACTICABLE AND IN ANY EVENT BEFORE
INTEREST IS DUE TO BE PAID IN RESPECT OF THAT INTEREST PERIOD, TO BE THAT WHICH
EXPRESSES AS A PERCENTAGE RATE PER ANNUM THE COST TO THAT LENDER OF FUNDING ITS
PARTICIPATION IN THAT ADVANCE FROM WHATEVER SOURCE IT MAY REASONABLY SELECT
PLUS  (Z) MANDATORY COST, IF ANY, APPLICABLE TO THAT LENDER’S PARTICIPATION IN
THE ADVANCE.


(D)                                      IF A MARKET DISRUPTION EVENT OCCURS AND
THE ADMINISTRATIVE AGENT OR THE BORROWER SO REQUIRES:

(I)            THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL ENTER INTO
NEGOTIATIONS (FOR A PERIOD OF NOT MORE THAN THIRTY DAYS) WITH A VIEW TO AGREEING
ON A SUBSTITUTE BASIS FOR DETERMINING THE INTEREST RATE; AND

(II)           ANY ALTERNATIVE BASIS AGREED UPON PURSUANT TO CLAUSE (I) ABOVE
SHALL, WITH THE PRIOR CONSENT OF ALL THE LENDERS AND THE BORROWER, BE BINDING ON
ALL SUCH PARTIES HERETO.

2.7.                              Termination or Reduction of the Commitments. 
(a) On the Availability Date, after giving effect to any Borrowings made on or
before such date, and from time to time thereafter upon each repayment or
prepayment of the Advances, the aggregate Commitments of the Lenders shall be
automatically and permanently reduced, on a pro rata basis, by an amount equal
to the amount by which the aggregate Commitments immediately prior to such
reduction exceed the aggregate unpaid principal amount of the Advances then
outstanding.

12


--------------------------------------------------------------------------------



(B)         THE BORROWER MAY, UPON AT LEAST THREE BUSINESS DAYS’ NOTICE TO THE
ADMINISTRATIVE AGENT, TERMINATE IN WHOLE OR REDUCE IN PART THE UNUSED PORTIONS
OF THE COMMITMENT; PROVIDED, HOWEVER, THAT EACH PARTIAL REDUCTION THEREOF SHALL
BE IN AN AGGREGATE AMOUNT OF AT LEAST €20,000,000.

2.8.                              Prepayments of Advances.  (a)  Mandatory
Prepayments.  If, on the date of a redenomination of Advances made pursuant to
Section 2.16, after giving effect to such redenomination the Administrative
Agent notifies the Borrower that the aggregate principal amount of the Advances
exceeds the aggregate amount of the Lenders’ Commitments on such date, the
Borrower shall on such date prepay an amount of Advances equal to the amount of
such excess.


(B)                                      OPTIONAL PREPAYMENTS.  THE BORROWER
MAY, UPON AT LEAST THREE BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT
STATING THE PROPOSED DATE AND AGGREGATE PRINCIPAL AMOUNT OF THE PREPAYMENT, AND
IF SUCH NOTICE IS GIVEN THE BORROWER SHALL, PREPAY THE OUTSTANDING PRINCIPAL
AMOUNT OF THE ADVANCES COMPRISING PART OF THE SAME BORROWING IN WHOLE OR RATABLY
IN PART; PROVIDED, HOWEVER, THAT EACH PARTIAL PREPAYMENT SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT OF NO LESS THAN €20,000,000 (OR ITS EQUIVALENT IN
EURO IN THE CASE OF A LIBOR ADVANCE), AS THE CASE MAY BE, OR THE REMAINING
BALANCE IF LESS THAN €20,000,000 (OR ITS EQUIVALENT IN EURO IN THE CASE OF A
LIBOR ADVANCE).


(C)                                       EACH PREPAYMENT MADE PURSUANT TO THIS
SECTION 2.8 SHALL BE MADE TOGETHER WITH ANY UNPAID INTEREST ACCRUED TO THE DATE
OF SUCH PREPAYMENT ON THE PRINCIPAL AMOUNTS PREPAID AND ANY ADDITIONAL AMOUNTS
WHICH THE BORROWER SHALL BE OBLIGATED TO REIMBURSE TO THE LENDERS IN RESPECT
THEREOF PURSUANT TO SECTION 8.4(B).

2.9.                              Increased Costs.  (a)  Costs from Change in
Law or Authorities.  If, due to either (i) the introduction of or any change
(other than any change by way of imposition or increase of reserve requirements
to the extent such change is included in Mandatory Cost) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Advances (excluding for purposes of this Section 2.9 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and, (ii) changes in the basis of taxation of overall net income or overall
gross income by the jurisdiction or state under the laws of which such Lender is
organized, or has its Applicable Lending Office or any political subdivision
thereof, then the Borrower of the affected Advances shall from time to time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  A certificate as to the amount of

13


--------------------------------------------------------------------------------




such increased cost, submitted to the Borrower and the Administrative Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.


(B)                                      REDUCTION IN LENDER’S RATE OF RETURN. 
IN THE EVENT THAT, AFTER THE DATE HEREOF, THE IMPLEMENTATION OF OR ANY CHANGE IN
ANY LAW OR REGULATION, OR ANY GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) OR THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY CENTRAL
BANK OR OTHER AUTHORITY CHARGED WITH THE ADMINISTRATION THEREOF, IMPOSES,
MODIFIES OR DEEMS APPLICABLE ANY CAPITAL ADEQUACY OR SIMILAR REQUIREMENT
(INCLUDING, WITHOUT LIMITATION, A REQUEST OR REQUIREMENT WHICH AFFECTS THE
MANNER IN WHICH ANY LENDER ALLOCATES CAPITAL RESOURCES TO ITS COMMITMENTS,
INCLUDING ITS OBLIGATIONS HEREUNDER) AND AS A RESULT THEREOF, IN THE SOLE
OPINION OF SUCH LENDER, THE RATE OF RETURN ON SUCH LENDER’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER IS REDUCED TO A LEVEL BELOW THAT WHICH
SUCH LENDER COULD HAVE ACHIEVED BUT FOR SUCH CIRCUMSTANCES, BUT REDUCED TO THE
EXTENT THAT BORROWINGS ARE OUTSTANDING FROM TIME TO TIME, THEN IN EACH SUCH
CASE, UPON DEMAND FROM TIME TO TIME THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS SHALL COMPENSATE SUCH LENDER FOR SUCH REDUCTION
IN RATE OF RETURN; PROVIDED THAT, IN THE CASE OF EACH LENDER, SUCH ADDITIONAL
AMOUNT OR AMOUNTS SHALL NOT EXCEED 0.15 OF 1% PER ANNUM OF SUCH LENDER’S
COMMITMENT.  A CERTIFICATE OF SUCH LENDER AS TO ANY SUCH ADDITIONAL AMOUNT OR
AMOUNTS SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.  EXCEPT AS PROVIDED BELOW, IN DETERMINING ANY SUCH AMOUNT OR AMOUNTS EACH
LENDER MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS. 
NOTWITHSTANDING THE FOREGOING, EACH LENDER SHALL TAKE ALL REASONABLE ACTIONS TO
AVOID THE IMPOSITION OF, OR REDUCE THE AMOUNTS OF, SUCH INCREASED COSTS,
PROVIDED THAT SUCH ACTIONS, IN THE REASONABLE JUDGMENT OF SUCH LENDER, WILL NOT
BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER, AND, TO THE EXTENT POSSIBLE, EACH
LENDER WILL CALCULATE SUCH INCREASED COSTS BASED UPON THE CAPITAL REQUIREMENTS
FOR ITS COMMITMENT HEREUNDER AND NOT UPON THE AVERAGE OR GENERAL CAPITAL
REQUIREMENTS IMPOSED UPON SUCH LENDER.

2.10.                        Illegality.  Notwithstanding any other provision of
this Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations hereunder to make Advances or to fund or
maintain Advances, then the obligation of such Lender to make such Advances
shall be suspended until the Administrative Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension no longer exist and
the relevant aggregate Commitments shall be temporarily reduced by the amount of
such Lender’s share of the Commitments affected by such illegality for the
duration of the suspension with respect to such Advances; provided, however,
that each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would allow such
Lender or its Applicable Lending Office to continue to perform its obligations
to make Advances or to continue to fund or maintain Advances and would not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender.

14


--------------------------------------------------------------------------------




2.11.                        Payments and Computations.  (a)  Time and
Distribution of Payments.  The Borrower shall make each payment hereunder,
without set-off or counterclaim, not later than 11:00 A.M. (London time) on the
day when due to the Administrative Agent at the Administrative Agent’s Account
in same day funds.  The Administrative Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest
ratably (other than amounts payable pursuant to Section 2.9, 2.12 or 8.4(b)) to
the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender to
such Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.  From and after the
effective date of an Assignment and Acceptance pursuant to Section 8.7, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.


(B)                                      COMPUTATION OF INTEREST.  ALL
COMPUTATIONS OF INTEREST SHALL BE MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS
OF A YEAR OF 360 DAYS FOR EURIBOR ADVANCES AND 365 DAYS FOR LIBOR ADVANCES, IN
EACH CASE FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING
THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST ARE PAYABLE.  EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE HEREUNDER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


(C)                                       PAYMENT DUE DATES.  WHENEVER ANY
PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY,
SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH
EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT
OF INTEREST, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT IF SUCH EXTENSION WOULD
CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF EURIBOR ADVANCES OR LIBOR ADVANCES
TO BE MADE IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON
THE IMMEDIATELY PRECEDING BUSINESS DAY.


(D)                                      PRESUMPTION OF BORROWER PAYMENT. 
UNLESS THE ADMINISTRATIVE AGENT RECEIVES NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS HEREUNDER THAT THE BORROWER WILL
NOT MAKE SUCH PAYMENT IN FULL, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE
BORROWER HAS MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE
AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE
DISTRIBUTED TO EACH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN
DUE SUCH LENDER.  IF AND TO THE EXTENT THE BORROWER HAS NOT MADE SUCH PAYMENT IN
FULL TO THE ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH
LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT
AT THE COST OF FUNDS INCURRED BY THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH
AMOUNT.


(E)                                       DEFAULT INTEREST.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE BORROWER SHALL PAY
INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE

15


--------------------------------------------------------------------------------





OWING TO EACH LENDER, PAYABLE IN ARREARS ON THE DATES REFERRED TO IN SECTION 2.4
OR SECTION 2.11, AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 1% PER ANNUM ABOVE
THE RATE PER ANNUM REQUIRED TO BE PAID ON SUCH ADVANCE.

2.12.                        Taxes.  (a) Any and all payments by the Borrower
hereunder shall be made, in accordance with Section 2.11, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, (i) in the case of each Lender and each Agent, taxes imposed on its
net income and franchise taxes imposed on it , in each case, by the jurisdiction
under the laws of which such Lender or Agent (as the case may be), is organized
or any political subdivision thereof, (ii) in the case of each Lender, taxes
imposed on its overall net income and franchise taxes imposed on it , in each
case, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof, and (iii) in the case of each Lender and each
Agent, taxes imposed on its net income,  franchise taxes imposed on it and any
tax imposed by means of withholding, in each case, to the extent such tax is
imposed solely as a result of a present or former connection (other than the
execution, delivery and performance of this Agreement or a Note or the receipt
of any payment, or the enforcement of any rights, under this Agreement or a Note
) between such Lender or Agent (as the case may be) and the taxing jurisdiction
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities in respect of payments hereunder being hereinafter referred to
as “Taxes”).


(B)                                      IF THE BORROWER SHALL BE REQUIRED BY
LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY
LENDER OR AGENT, (I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY SO
THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) SUCH LENDER OR AGENT (AS THE CASE
MAY BE), RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE
BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY
OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)                                       IN ADDITION, THE BORROWER SHALL PAY
ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE, TRANSFER
OR PROPERTY TAXES, CHARGES OR SIMILAR LEVIES THAT ARISE FROM ANY PAYMENT MADE
HEREUNDER OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, PERFORMING UNDER,
OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT (HEREINAFTER REFERRED TO AS “OTHER
TAXES”).


(D)                                      THE BORROWER SHALL INDEMNIFY EACH
LENDER AND EACH AGENT FOR AND HOLD IT HARMLESS AGAINST THE FULL AMOUNT OF TAXES
OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, TAXES AND OTHER TAXES IMPOSED BY
ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.12) PAID BY SUCH LENDER
OR AGENT (AS THE CASE MAY BE), AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST
AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  THIS INDEMNIFICATION
SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH LENDER OR AGENT (AS THE CASE MAY
BE), MAKES WRITTEN DEMAND THEREFOR.

16


--------------------------------------------------------------------------------





(E)                                       WITHIN 30 DAYS AFTER THE DATE OF ANY
PAYMENT OF TAXES, THE APPLICABLE LOAN PARTY SHALL FURNISH TO THE RELEVANT AGENT
AT ITS ADDRESS REFERRED TO IN SECTION 8.2, THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT EVIDENCING SUCH PAYMENT.  IF THE BORROWER DETERMINES THAT NO TAXES ARE
PAYABLE IN RESPECT THEREOF, THE BORROWER SHALL, AT THE REQUEST OF THE RELEVANT
AGENT, FURNISH OR CAUSE THE PAYOR TO FURNISH, SUCH AGENT AND EACH LENDER AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO SUCH AGENT STATING THAT SUCH PAYMENT
IS EXEMPT FROM TAXES.


(F)                                         EACH LENDER SHALL PROVIDE EACH OF
THE AGENTS AND THE BORROWER WITH TWO ORIGINAL INTERNAL REVENUE SERVICE FORMS
W-9, W-8BEN OR W-8ECI, AS APPROPRIATE, OR ANY SUCCESSOR OR OTHER FORM PRESCRIBED
BY THE INTERNAL REVENUE SERVICE CERTIFYING THAT SUCH LENDER IS EXEMPT FROM OR
ENTITLED TO A REDUCED RATE OF UNITED STATES FEDERAL WITHHOLDING TAXES ON
PAYMENTS PURSUANT TO THIS AGREEMENT AS REASONABLY REQUESTED IN WRITING BY THE
BORROWER OR THE RELEVANT AGENT BUT ONLY TO THE EXTENT THAT IT IS LAWFULLY ABLE
TO DO SO.


(G)                                      EACH LENDER, ON OR PRIOR TO THE DATE OF
ITS EXECUTION AND DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER
AND ON THE DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECOMES A
LENDER IN THE CASE OF EACH OTHER LENDER, SHALL PROVIDE EACH OF THE AGENTS AND
THE BORROWER WITH ANY FORM OR CERTIFICATE THAT IS REQUIRED BY ANY TAXING
AUTHORITY CERTIFYING THAT SUCH LENDER IS EXEMPT FROM OR ENTITLED TO A REDUCED
RATE OF HOME JURISDICTION WITHHOLDING TAXES ON PAYMENTS PURSUANT TO THIS
AGREEMENT (INCLUDING, IF APPLICABLE, A CERTIFICATE OF RESIDENCY FOR TAX PURPOSES
DULY ISSUED BY THE COMPETENT TAX AUTHORITY OF THE COUNTRY OF RESIDENCE OF SUCH
LENDER SO THAT PAYMENTS CAN BE MADE BY THE BORROWER WITHOUT WITHHOLDING TAX
BEING IMPOSED), IT BEING UNDERSTOOD THAT THE CERTIFICATES OF RESIDENCE IN THE
UNITED KINGDOM PREVIOUSLY PROVIDED BY THE INITIAL LENDERS TO THE BORROWER AND
THE AGENTS SATISFY THIS REQUIREMENT AS TO THEM. THEREAFTER, EACH SUCH LENDER
SHALL PROVIDE ADDITIONAL CERTIFICATES (I) TO THE EXTENT A FORM OR CERTIFICATE
PREVIOUSLY PROVIDED HAS BECOME INACCURATE OR INVALID OR HAS OTHERWISE CEASED TO
BE EFFECTIVE OR (II) AS REQUESTED IN WRITING BY THE BORROWER OR THE RELEVANT
AGENT.  UNLESS THE BORROWER HAS RECEIVED FORMS OR OTHER DOCUMENTS SATISFACTORY
TO THEM INDICATING THAT PAYMENTS HEREUNDER ARE NOT SUBJECT TO HOME JURISDICTION
WITHHOLDING TAXES OR ARE SUBJECT TO HOME JURISDICTION WITHHOLDING TAXES AT A
RATE REDUCED BY AN APPLICABLE TAX TREATY, THE BORROWER SHALL WITHHOLD TAXES FROM
SUCH PAYMENTS AT THE APPLICABLE STATUTORY RATE IN THE CASE OF PAYMENTS TO OR FOR
ANY LENDER.


(H)                                      ANY LENDER CLAIMING ANY ADDITIONAL
AMOUNTS PAYABLE PURSUANT TO THIS SECTION 2.12 AGREES TO USE REASONABLE EFFORTS
(CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS), AT
THE REASONABLE REQUEST OF THE BORROWER, TO SELECT OR CHANGE THE JURISDICTION OF
ITS APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A SELECTION OR CHANGE WOULD
AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT
MAY THEREAFTER ACCRUE AND WOULD NOT, IN THE REASONABLE JUDGMENT OF SUCH LENDER,
BE OTHERWISE ECONOMICALLY DISADVANTAGEOUS TO SUCH LENDER.


(I)                                          NO ADDITIONAL AMOUNTS WILL BE
PAYABLE PURSUANT TO THIS SECTION 2.12 WITH RESPECT TO (I) ANY HOME JURISDICTION
WITHHOLDING TAXES THAT WOULD NOT HAVE BEEN PAYABLE HAD THE LENDER PROVIDED THE
RELEVANT FORMS OR OTHER DOCUMENTS PURSUANT TO SECTION 2.12 (G);

17


--------------------------------------------------------------------------------





OR (II) IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE BY A LENDER TO AN ELIGIBLE
ASSIGNEE, ANY HOME JURISDICTION WITHHOLDING TAXES THAT EXCEED THE AMOUNT OF SUCH
TAXES THAT ARE IMPOSED PRIOR TO SUCH ASSIGNMENT AND ACCEPTANCE, UNLESS SUCH
ASSIGNMENT AND ACCEPTANCE RESULTED FROM THE DEMAND OF THE BORROWER.


(J)                                          IF ANY LENDER OR AGENT, AS THE CASE
MAY BE, OBTAINS A REFUND OF ANY TAX FOR WHICH PAYMENT HAS BEEN MADE PURSUANT TO
THIS SECTION 2.12, WHICH REFUND IN THE SOLE GOOD FAITH JUDGMENT OF SUCH LENDER
OR AGENT, AS THE CASE MAY BE, (AND WITHOUT ANY OBLIGATION TO DISCLOSE ITS TAX
RECORDS) IS ALLOCABLE TO SUCH PAYMENT MADE UNDER THIS SECTION 2.12, THE AMOUNT
OF SUCH REFUND (TOGETHER WITH ANY INTEREST RECEIVED THEREON AND REDUCED BY
REASONABLE COSTS INCURRED IN OBTAINING SUCH REFUND) PROMPTLY SHALL BE PAID TO
THE APPLICABLE LOAN PARTY (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.12 WITH RESPECT TO
THE TAXES GIVING RISE TO SUCH REFUND), NET OF ALL REASONABLE AND DOCUMENTED
OUT-OF-POCKET EXPENSES OF THE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, HOWEVER, THAT THE APPLICABLE
LOAN PARTY, UPON THE REQUEST OF THE AGENT OR SUCH LENDER, ACCOMPANIED BY A
WRITTEN EXPLANATION SETTING FORTH IN REASONABLE DETAIL THE BASIS THEREFOR,
AGREES TO PROMPTLY REPAY THE AMOUNT PAID OVER TO THE LOAN PARTY TO THE AGENT OR
SUCH LENDER IN THE EVENT THE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO
THE LOAN PARTY OR ANY OTHER PERSON.

2.13.                        Sharing of Payments, Etc.  If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Advances owing to it (other
than pursuant to Sections 2.9, 2.12 or 8.4(b)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered, provided further, that, so long as the
obligations under this Agreement and the Notes shall not have been accelerated,
any excess payment received by any Lender shall be shared on a pro rata basis
only with other Lenders.  The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

18


--------------------------------------------------------------------------------




2.14.                        Evidence of Debt.  (a)  Lender Records; Notes. 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder in respect of Advances.  The Borrower shall, upon notice by any Lender
to the Borrower (with a copy of such notice to the Administrative Agent) to the
effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender, promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Commitment of such Lender.


(B)                                      RECORD OF BORROWINGS, PAYABLES AND
PAYMENTS.  THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 8.7(D) SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR
EACH LENDER, IN WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED AS FOLLOWS:

(I)            THE DATE AND AMOUNT OF EACH BORROWING MADE HEREUNDER, THE TYPE OF
ADVANCES COMPRISING SUCH BORROWING AND THE INTEREST PERIOD APPLICABLE THERETO;

(II)           THE TERMS OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND
ACCEPTED BY IT;

(III)          THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER; AND

(IV)          THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT FROM
THE BORROWER HEREUNDER AND EACH LENDER’S SHARE THEREOF.


(C)                                       EVIDENCE OF PAYMENT OBLIGATIONS. 
ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE REGISTER PURSUANT
TO SECTION 2.14(B), AND BY EACH LENDER IN ITS ACCOUNT OR ACCOUNTS PURSUANT TO
SECTION 2.14(A), SHALL BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF PRINCIPAL AND
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO, IN
THE CASE OF THE REGISTER, EACH LENDER AND, IN THE CASE OF SUCH ACCOUNT OR
ACCOUNTS, SUCH LENDER, UNDER THIS AGREEMENT, ABSENT MANIFEST ERROR; PROVIDED,
HOWEVER, THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR SUCH LENDER TO MAKE AN
ENTRY, OR ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR SUCH
ACCOUNT OR ACCOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE
BORROWER UNDER THIS AGREEMENT.

2.15.                        Use of Proceeds.  The proceeds of the Advances
shall be available (and the Borrower agrees that it shall use such proceeds)
solely to purchase the stock of United Biscuits Iberia S.L., including purchase
price adjustments, any repayment of intercompany debt in connection with such
purchase and for a deemed Advance hereunder on the Extension Date, provided that
prior to the Extension the Borrower shall maintain the proceeds of the Advances
on deposit in the bank account pledged to the Secured Parties under the Bank
Account Charge.

19


--------------------------------------------------------------------------------




2.16.                        Redenomination of Advances.  On the Extension Date,
(i)  the accrued and unpaid interest on the Advances owing to each Lender on
such date shall be converted into a LIBOR Advance owing to such Lender, as if an
additional Borrowing were made by the Lenders to the Borrower on such date in an
aggregate principal amount equal to the amount of such accrued interest, and
(ii) immediately thereafter, each LIBOR Advance shall be redenominated into a
EURIBOR Advance at an exchange rate equal to the Equivalent in Euro of such
LIBOR Advance on such date (and the Borrower shall make any prepayment required
by Section 2.8(a)); provided that if the conditions to the Extension are
fulfilled subsequent to 10:00A.M. (Brussels time) on the Extension Date, the
conversion of interest and redenomination described in clauses (i) and (ii) of
this Section 2.16 will occur on the Business Day immediately subsequent to the
Extension Date (such date on which such redenomination occurs, the
“Redenomination Date”); and provided further that any Advances made on the
Extension Date other than the deemed Advances referred to in clause (i) above
and Advances made as EURIBOR Advances shall be redenominated into EURIBOR
Advances on the Business Day immediately subsequent to the Extension Date at the
rate at which the Administrative Agent offers to exchange Sterling for Euro for
next day settlement at its principal office in London as of 11:00 A.M. (London
Time) on the Extension Date.


3.             CONDITIONS TO EFFECTIVENESS AND LENDING

3.1.                              Conditions Precedent to Effectiveness.  The
obligation of the Lenders to make Advances under this Agreement shall become
effective on and as of the first date (the “Effective Date”) prior to September
15, 2006 on which the following conditions precedent have been satisfied:


(A)                                       THE BORROWER SHALL HAVE NOTIFIED THE
ADMINISTRATIVE AGENT IN WRITING AS TO THE PROPOSED EFFECTIVE DATE.


(B)                                      ON THE EFFECTIVE DATE, THE FOLLOWING
STATEMENTS SHALL BE TRUE AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FOR
THE ACCOUNT OF EACH LENDER A CERTIFICATE SIGNED BY A DULY AUTHORIZED SIGNATORY
OF THE BORROWER, DATED THE EFFECTIVE DATE, STATING THAT:

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 4.1 ARE
CORRECT ON AND AS OF THE EFFECTIVE DATE, AND

(II)           NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES A
DEFAULT OR EVENT OF DEFAULT.


(C)                                       THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ON OR BEFORE THE EFFECTIVE DATE THE FOLLOWING, EACH DATED ON OR PRIOR
TO SUCH DAY (EXCEPT AS OTHERWISE NOTED BELOW), IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT:

(I)            A BANK ACCOUNT CHARGE IN SUBSTANTIALLY THE FORM OF EXHIBIT C
HERETO (THE “BANK ACCOUNT CHARGE”), DULY EXECUTED BY THE BORROWER, TOGETHER
WITH:

20


--------------------------------------------------------------------------------




(A)                              EVIDENCE THAT THE CHARGED ACCOUNT HAS BEEN
OPENED WITH THE ACCOUNT BANK;

(B)                                A NOTICE OF CHARGED ACCOUNT TO THE ACCOUNT
BANK, DULY EXECUTED BY THE BORROWER AS CHARGOR;

(C)                                AN ACKNOWLEDGEMENT OF CHARGED ACCOUNT TO THE
COLLATERAL AGENT; DULY EXECUTED BY THE ACCOUNT BANK.

(II)           EVIDENCE THAT THE LENDERS UNDER THAT CERTAIN CREDIT AGREEMENT
DATED AS OF 14 DECEMBER, 1999, AS AMENDED AND RESTATED PURSUANT TO A SEVENTH
SUPPLEMENTAL AGREEMENT DATED 23 SEPTEMBER, 2004 BETWEEN, AMONGST OTHERS,
REGENTREALM LIMITED, AS BORROWER, DEUTSCHE BANK AG LONDON, AS LENDER, ARRANGER,
AGENT, SECURITY AGENT, SOLE BOOK RUNNER AND DOCUMENTATION AGENT, AND OTHER
LENDERS PARTY THERETO, HAVE CONSENTED TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.

(III)          CERTIFIED COPIES OF:

(A)                              CONSTITUTIONAL DEED AND UP-DATED BY-LAWS OF THE
BORROWER; AND

(B)                                PUBLIC DEED AMENDING CERTAIN ARTICLES OF THE
BY-LAWS OF THE BORROWER IN ORDER TO, AMONG OTHER THINGS, CHANGE ITS MANAGING
STRUCTURE FROM A SOLE ADMINISTRATOR TO 3 JOINT AND SEVERAL ADMINISTRATORS,
AUTHORIZED BY THE NOTARY OF BARCELONA MR. MIQUEL TARRAGONA COROMINA ON 14 JULY
2006 UNDER NUMBER 3688 OF HIS OFFICIAL RECORD, REGISTERED WITH THE MERCANTILE
REGISTRY OF BARCELONA ON 4 AUGUST 2006, WHERE IT IS EXPRESSLY STATED THAT THE
JOINT AND SEVERAL ADMINISTRATORS HAVE ACCEPTED THEIR APPOINTMENT AND MR. JOAN
CASAPONSA SITJAS, MR. ANTHONY JENKINS AND MS. MONTSERRAT SERRA PUNTÍ ARE
APPOINTED AS JOINT AND SEVERAL ADMINISTRATORS.

(IV)          A CERTIFICATE OF A DULY AUTHORIZED SIGNATORY OF THE BORROWER,
ATTESTING AS TO THE SOLVENCY OF THE BORROWER.

(V)           FAVORABLE OPINIONS OF COUNSEL RELATING TO THE BORROWER
SUBSTANTIALLY IN THE FORM OF EXHIBITS E-1, E-2 AND E-3 HERETO.

(VI)          A FAVORABLE OPINION OF SHEARMAN & STERLING LLP, COUNSEL FOR THE
ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT F HERETO.

(VII)         A LETTER DULY EXECUTED BY THE PROCESS AGENT ACCEPTING ITS
APPOINTMENT AS AGENT FOR THE SERVICE OF PROCESS, IN FORM AND SUBSTANCE
SATISFACTORY TO THE LENDERS.


(D)                                      THE BORROWER SHALL HAVE PAID ALL
ACCRUED FEES AND REASONABLE EXPENSES OF THE ADMINISTRATIVE AGENT AND THE LENDERS
WITH RESPECT TO THIS AGREEMENT FOR WHICH THE

21


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT SHALL HAVE MADE REASONABLE DEMAND IN ACCORDANCE WITH
SECTION 8.4(A) ON OR PRIOR TO THE EFFECTIVE DATE, UNLESS PAYMENT OF SUCH AMOUNTS
HAS OTHERWISE BEEN ARRANGED TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT.


(E)                                       THIS AGREEMENT SHALL HAVE BEEN
EXECUTED BY THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH INITIAL LENDER.

The Administrative Agent shall notify the Borrower, the Guarantor and the
Initial Lenders of the date which is the Effective Date upon satisfaction of all
of the conditions precedent set forth in this Section 3.1.

3.2.                              Conditions Precedent to Each Borrowing.  The
obligation of each Lender to make an Advance on the occasion of each Borrowing
is subject to the conditions precedent that


(A)                                       THE EFFECTIVE DATE SHALL HAVE
OCCURRED;


(B)                                      ON THE DATE OF SUCH BORROWING THE
FOLLOWING STATEMENTS SHALL BE TRUE, AND THE ACCEPTANCE BY THE BORROWER OF THE
PROCEEDS OF SUCH BORROWING SHALL BE A REPRESENTATION BY THE BORROWER, AS THE
CASE MAY BE, THAT:

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 4.1 AND
IN THE OTHER LOAN DOCUMENTS ARE CORRECT ON AND AS OF THE DATE OF SUCH BORROWING,
BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE APPLICATION OF THE
PROCEEDS THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE; AND

(II)           AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF ALL
BORROWINGS ON SUCH DATE (TOGETHER WITH ANY OTHER RESOURCES OF THE BORROWER
APPLIED TOGETHER THEREWITH) NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD
RESULT FROM SUCH BORROWING, THAT CONSTITUTES A DEFAULT OR EVENT OF DEFAULT; AND


(C)                                       WITH RESPECT TO THE INITIAL BORROWING
ONLY, THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A COPY OF
THE OPERATING FINANCIAL NUMBER (NUMERO DE OPERACIÓN FINANCIERA) FROM THE BANK OF
SPAIN.

3.3.                              Conditions Precedent to the Extension.  The
Extension shall occur on and as of the first date (the “Extension Date”) prior
to the Termination Date on which the following conditions precedent have been
satisfied:


(A)                                       THE BORROWER AND THE GUARANTOR SHALL
HAVE NOTIFIED EACH LENDER AND THE ADMINISTRATIVE AGENT IN WRITING AS TO THE
PROPOSED EXTENSION DATE.


(B)                                      THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ON OR BEFORE SUCH DATE THE FOLLOWING, EACH DATED ON OR PRIOR TO SUCH
DAY (EXCEPT AS OTHERWISE NOTED BELOW), IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND EACH INITIAL LENDER:

(I)            A GUARANTY OR OTHER FORM OF CREDIT ENHANCEMENT IN EACH CASE ON
TERMS SATISFACTORY TO THE INITIAL LENDERS (IN THEIR SOLE DISCRETION) (THE
“GUARANTY”), DULY

22


--------------------------------------------------------------------------------




EXECUTED BY A GUARANTOR THAT IS SATISFACTORY TO THE INITIAL LENDERS (IN THEIR
SOLE DISCRETION), IN FAVOR OF THE ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED
PARTIES.

(II)           A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
GUARANTOR CERTIFYING THAT THE BOARD OF DIRECTORS OF THE GUARANTOR HAS AUTHORIZED
THE GUARANTY, AND THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF THE GUARANTOR
AUTHORIZED TO SIGN THE GUARANTY AND THE OTHER DOCUMENTS TO BE DELIVERED
HEREUNDER.

(III)          FAVORABLE OPINIONS OF INTERNAL VIRGINIA AND EXTERNAL NEW YORK
COUNSEL TO THE GUARANTOR IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT ACTING REASONABLY.


(C)                                       THE GUARANTOR SHALL HAVE PAID ALL
ACCRUED FEES AND REASONABLE EXPENSES OF THE ADMINISTRATIVE AGENT AND THE LENDERS
WITH RESPECT TO THE GUARANTY FOR WHICH THE ADMINISTRATIVE AGENT SHALL HAVE MADE
REASONABLE DEMAND TO THE EXTENT THEN DUE AND PAYABLE PURSUANT TO ANY AGREEMENT
BETWEEN THE GUARANTOR, THE ADMINISTRATIVE AGENT AND/OR THE INITIAL LENDERS OR
THEIR AFFILIATES RELATING TO THE GUARANTY ON OR PRIOR TO THE EXTENSION DATE.

The Administrative Agent shall promptly notify the Borrower, the Guarantor, the
Lenders and the Collateral Agent of the date which is the Extension Date upon
satisfaction of all of the conditions precedent set forth in this Section 3.3. 
For purposes of determining compliance with the conditions specified in this
Section 3.3, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the date that the Borrower, by notice to the Lenders, designates
as the proposed Extension Date, specifying its objection thereto.


4.             REPRESENTATIONS AND WARRANTIES

4.1.                              Representations and Warranties of the
Borrower.  The Borrower represents and warrants as follows:


(A)                                       IT IS DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.


(B)                                      THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY ARE WITHIN ITS
CORPORATE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION,
AND DO NOT CONTRAVENE (I) ITS CHARTER, BY-LAWS OR SIMILAR CONSTITUTIONAL
INSTRUMENTS OR (II) IN ANY MATERIAL RESPECT, ANY LAW, RULE, REGULATION OR ORDER
OF ANY COURT OR GOVERNMENTAL AGENCY OR ANY CONTRACTUAL RESTRICTION BINDING ON OR
AFFECTING IT.


(C)                                       NO AUTHORIZATION OR APPROVAL OR OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED FOR THE DUE EXECUTION, DELIVERY

23


--------------------------------------------------------------------------------





AND PERFORMANCE BY IT OF THE LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY,
OTHER THAN THOSE REFERRED TO IN THE COLLATERAL DOCUMENT WHICH HAVE BEEN OBTAINED
OR MADE, AND OTHER THAN THE OPERATING FINANCIAL NUMBER (NUMERO DE OPERACIÓN
FINANCIERA) TO BE OBTAINED FROM THE BANK OF SPAIN.


(D)                                      THIS AGREEMENT AND THE BANK ACCOUNT
CHARGE IS, AND EACH OF THE NOTES TO BE DELIVERED BY IT WHEN DELIVERED HEREUNDER
WILL BE, THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER ENFORCEABLE
AGAINST THE BORROWER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECT OF ANY
APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT, AS
TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING.


(E)                                       THERE IS NO PENDING OR THREATENED
ACTION OR PROCEEDING AFFECTING IT OR ANY OF ITS SUBSIDIARIES BEFORE ANY COURT,
GOVERNMENTAL AGENCY OR ARBITRATOR (A “PROCEEDING”) THAT AFFECTS OR PURPORTS TO
AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS.


(F)                                         NONE OF THE PROCEEDS OF ANY ADVANCE
WILL BE USED, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING OR CARRYING
ANY MARGIN STOCK OR FOR THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS
WHICH WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK OR FOR ANY
OTHER PURPOSE THAT WOULD CONSTITUTE THE ADVANCES AS A “PURPOSE CREDIT” WITHIN
THE MEANING OF REGULATION U AND, IN EACH CASE, WOULD CONSTITUTE A VIOLATION OF
REGULATION U.


(G)                                      AT ALL TIMES PRIOR TO THE EXTENSION
DATE, ALL FILINGS AND OTHER ACTIONS NECESSARY OR DESIRABLE TO PERFECT AND
PROTECT THE SECURITY INTEREST IN THE COLLATERAL CREATED UNDER THE COLLATERAL
DOCUMENTS HAVE BEEN DULY MADE OR TAKEN AND ARE IN FULL FORCE AND EFFECT, AND THE
COLLATERAL DOCUMENTS CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES A VALID AND, TOGETHER WITH SUCH FILINGS AND OTHER ACTIONS,
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL, SECURING THE
PAYMENT OF THE SECURED OBLIGATIONS, AND ALL FILINGS AND OTHER ACTIONS NECESSARY
OR DESIRABLE TO PERFECT AND PROTECT SUCH SECURITY INTEREST HAVE BEEN DULY
TAKEN.  AT ALL TIMES PRIOR TO THE EXTENSION DATE, THE BORROWER IS THE LEGAL AND
BENEFICIAL OWNER OF THE COLLATERAL FREE AND CLEAR OF ANY LIEN, EXCEPT FOR THE
LIENS AND SECURITY INTERESTS CREATED UNDER THE LOAN DOCUMENTS.


(H)                                      THE BORROWER IS A WHOLLY-OWNED DIRECT
OR INDIRECT SUBSIDIARY OF, PRIOR TO THE EXTENSION DATE, UNITED BISCUITS
INVESTMENTS B.V., ON THE EXTENSION DATE, DELUXESTAR LIMITED, AND, ON AND
SUBSEQUENT TO THE EXTENSION DATE, THE GUARANTOR.


(I)                                          THE LOAN DOCUMENTS ARE IN PROPER
LEGAL FORM UNDER THE LAW OF THE KINGDOM OF SPAIN FOR THE ENFORCEMENT THEREOF
AGAINST THE LOAN PARTIES UNDER THE LAW OF THE KINGDOM OF SPAIN; AND TO ENSURE
THE LEGALITY, VALIDITY, ENFORCEABILITY OR ADMISSIBILITY IN EVIDENCE OF THE LOAN
DOCUMENTS IN THE KINGDOM OF SPAIN IT IS NOT NECESSARY THAT ANY LOAN DOCUMENT OR
ANY OTHER DOCUMENT BE REGISTERED, FILED OR RECORDED WITH ANY COURT OR OTHER
AUTHORITY IN THE KINGDOM OF SPAIN OR THAT ANY STAMP OR SIMILAR TAX BE PAID ON OR
IN RESPECT OF ANY LOAN DOCUMENT, OTHER THAN A SWORN TRANSLATION OF THE LOAN
DOCUMENTS.

24


--------------------------------------------------------------------------------





(J)                                          THE SPANISH COURTS WOULD RECOGNIZE
THE CHOICE OF NEW YORK LAW OR ENGLISH LAW (AS THE CASE MAY BE) AS THE GOVERNING
LAW OF THE LOAN DOCUMENTS IN ACCORDANCE WITH, AND SUBJECT TO THE LIMITATIONS SET
FORTH IN, THE ROME CONVENTION DATED JUNE 19, 1980 ON THE LAW APPLICABLE TO
CONTRACTUAL OBLIGATIONS.  WHEN APPLYING NEW YORK LAW OR ENGLISH LAW (AS THE CASE
MAY BE) AS THE LAW GOVERNING THE LOAN DOCUMENTS, THE COURTS OF SPAIN, BY VIRTUE
OF THE ROME CONVENTION:  (I) MAY GIVE EFFECT TO THE MANDATORY RULES OF LAW OF
ANOTHER COUNTRY WITH WHICH THE SITUATION HAS A CLOSE CONNECTION, IF AND INSOFAR
AS, UNDER THE LAW OF SUCH COUNTRY, THOSE RULES MUST BE APPLIED WHATEVER THE LAW
APPLICABLE TO THE LOAN DOCUMENTS; (II) WILL APPLY THE LAW OF SPAIN IN A
SITUATION WHERE IT IS MANDATORY IRRESPECTIVE OF THE LAW OTHERWISE APPLICABLE TO
THE LOAN DOCUMENTS; (III) MAY REFUSE TO APPLY NEW YORK OR ENGLISH LAW (AS THE
CASE MAY BE) IN RELATION TO THE LOAN DOCUMENTS IF SUCH APPLICATION VIOLATES THE
PUBLIC POLICY (ORDEN PUBLICO) OF SPAIN, OR IF SUBMISSION TO NEW YORK LAW OR
ENGLISH LAW (AS THE CASE MAY BE) IS DEEMED TO HAVE BEEN MADE WITH THE AIM OF
AVOIDING THE APPLICATION OF MANDATORY SPANISH LAWS OR LEGAL REQUIREMENTS; AND
(IV) SHALL HAVE REGARD TO THE LAW OF THE COUNTRY IN WHICH PERFORMANCE TAKES
PLACE IN RELATION TO THE MANNER OF PERFORMANCE AND THE STEPS TO BE TAKEN IN THE
EVENT OF DEFECTIVE PERFORMANCE.


(K)                                       THE SUBMISSION TO THE JURISDICTION OF
THE NEW YORK COURTS WILL BE VALID AND BINDING ON THE BORROWER PURSUANT TO THE
SPANISH SUPREME COURT BILATERAL INTERPRETATION OF ARTICLE 22. 2 OF THE SPANISH
ORGANIC LAW 6/1985, DATED 1 JULY, OF JUDICIARY POWER (LEY ORGANICA 6/1985, DE 1
DE JULIO, DEL PODER JUDICIAL) (HEREINAFTER, THE “ORGANIC LAW OF JUDICIARY
POWER”) PROVIDED THAT:  (I) WHERE RENDERING THE JUDGMENT NO EXCLUSIVE
JURISDICTION OF SPANISH COURTS OR THE COURTS OF A MEMBER STATE OF COUNCIL
REGULATION (EC) NO 44/2001 OF 22 DECEMBER 2000 ON JURISDICTION AND THE
RECOGNITION AND ENFORCEMENT OF JUDGMENTS ON CIVIL AND COMMERCIAL MATTERS (AS
DEFINED THEREIN) OR THE COURTS OF A STATE PARTY TO THE 1968 ROME CONVENTION OR
1988 LUGANO CONVENTION ON JURISDICTION AND RECOGNITION OF JUDGMENTS IN CIVIL AND
COMMERCIAL MATTERS WAS INFRINGED; (II) THE SUBMISSION WAS FREELY AGREED BY THE
BORROWER (FOR WHICH PURPOSES THE BALANCE BETWEEN THE POSITION OF THE PARTIES IS
TAKEN INTO ACCOUNT); AND (III) THERE IS A REASONABLE CONNECTION BETWEEN THE
COURTS TO WHICH THE BORROWER SUBMITS ITSELF AND THE SUBJECT MATTER. SHOULD ANY
OF THE PARTIES TO THIS AGREEMENT BRING PROCEEDINGS BEFORE A COURT IN SPAIN, A
SPANISH COURT MAY DECIDE THAT PURSUANT TO ARTICLE 22.3 OF THE ORGANIC LAW OF
JUDICIARY POWER IT IS COMPETENT TO HEAR PROCEEDINGS EVEN THOUGH THE OTHER PARTY
OR PARTIES DO NOT APPEAR BEFORE IT, OR APPEARS AND CONTESTS ITS JURISDICTION
BASED ON THIS AGREEMENT BEING SUBMITTED TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, UNITED STATES OF AMERICA.


(L)                                          UNDER SPANISH PROCEDURAL LAW,
PROCESS MUST BE SERVED PERSONALLY ON EACH DEFENDANT.  THE SPANISH SUPREME COURT,
TAKING INTO ACCOUNT THE CIRCUMSTANCES OF THE CASE, COULD UNDERSTAND THAT SERVICE
OF PROCESS ON AN AGENT APPOINTED BY THE BORROWER HAS INFRINGED SPANISH PUBLIC
POLICY OR THE RIGHTS OF DEFENSE OF THE BORROWER.  SHOULD THIS BE THE CASE, THE
JUDGMENT RENDERED IN THE UNITED STATES OF AMERICA WOULD NOT BE RECOGNIZED IN
SPAIN.

25


--------------------------------------------------------------------------------



5.             COVENANTS OF THE BORROWER

5.1.                              Affirmative Covenants.  So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Borrower will:


(A)                                       COMPLIANCE WITH LAWS, ETC.  COMPLY IN
ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS
(SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION, COMPLYING WITH ERISA AND PAYING
BEFORE THE SAME BECOME DELINQUENT ALL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES IMPOSED UPON IT OR UPON ITS PROPERTY EXCEPT TO THE EXTENT CONTESTED IN
GOOD FAITH), NONCOMPLIANCE WITH WHICH WOULD MATERIALLY ADVERSELY AFFECT THE
FINANCIAL CONDITION OR OPERATIONS OF THE BORROWER.


(B)                                      REPORTING REQUIREMENTS.  FURNISH TO THE
LENDERS:

(I)            AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE DAYS AFTER THE
OCCURRENCE OF EACH EVENT OF DEFAULT AND EACH DEFAULT CONTINUING ON THE DATE OF
SUCH STATEMENT, A STATEMENT OF AN AUTHORIZED SIGNATORY OF THE BORROWER SETTING
FORTH THE DETAILS OF SUCH EVENT OF DEFAULT OR DEFAULT AND THE ACTION WHICH THE
BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO;

(II)           SUCH OTHER INFORMATION RESPECTING THE CONDITION OR OPERATIONS,
FINANCIAL OR OTHERWISE, OF THE BORROWER AS ANY LENDER THROUGH THE ADMINISTRATIVE
AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.


(C)                                       FURTHER ASSURANCES.  PRIOR TO THE
EXTENSION DATE, PROMPTLY UPON REQUEST BY ANY AGENT, OR ANY LENDER THROUGH THE
ADMINISTRATIVE AGENT, DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD,
FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER ACTS, CREATING,
REGISTERING, PERFECTING, MAINTAINING OR PROTECTING THE BANK ACCOUNT CHARGE OR
ANY OF THE CHARGED ASSETS, FACILITATING THE REALIZATION OF ANY CHARGED ASSET OR
THE EXERCISE OF ANY RIGHT, POWER OR DISCRETION VESTED IN THE COLLATERAL AGENT,
ANY RECEIVER OR ANY DELEGATE (EACH AS DEFINED IN THE BANK ACCOUNT CHARGE),
EXECUTION (INCLUDING BY SEALING) OF ANY TRANSFER, ASSIGNMENT, MORTGAGE, CHARGE
OR LIEN OR ANY DOCUMENT REQUIRED TO ENABLE THE COLLATERAL AGENT OR ITS NOMINEE
TO OBTAIN LEGAL TITLE TO ANY CHARGED ASSETS IN CIRCUMSTANCES IN WHICH IT IS
ENTITLED TO OBTAIN LEGAL TITLE UNDER THE BANK ACCOUNT CHARGE OR THE GIVING OF
ANY NOTICE, ORDER OR DIRECTIVE, NOTICES OF ASSIGNMENT, TRANSFERS, CERTIFICATES,
ASSURANCES AND OTHER INSTRUMENTS AS ANY AGENT, OR ANY LENDER THROUGH THE
ADMINISTRATIVE AGENT, MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO
(A) CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE LOAN DOCUMENTS, (B) TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT THE COLLATERAL TO THE LIENS
NOW OR HEREAFTER INTENDED TO BE COVERED BY ANY OF THE COLLATERAL DOCUMENTS,
(C) PERFECT AND MAINTAIN THE VALIDITY, EFFECTIVENESS AND PRIORITY OF ANY OF THE
COLLATERAL DOCUMENTS AND ANY OF THE LIENS INTENDED TO BE CREATED THEREUNDER AND
(D) ASSURE, CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE, PROTECT AND CONFIRM MORE
EFFECTIVELY UNTO THE SECURED PARTIES THE RIGHTS GRANTED OR NOW OR HEREAFTER
INTENDED TO BE GRANTED TO THE SECURED PARTIES UNDER ANY LOAN DOCUMENT OR UNDER
ANY OTHER INSTRUMENT EXECUTED IN CONNECTION WITH ANY LOAN DOCUMENT TO WHICH ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS OR IS TO BE A PARTY, AND CAUSE EACH OF
ITS SUBSIDIARIES TO DO SO.

26


--------------------------------------------------------------------------------




5.2.                              Negative Covenants.  So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Borrower will not:


(A)                                       LIENS, ETC.  PRIOR TO THE EXTENSION
DATE, CREATE OR SUFFER TO EXIST, ANY LIEN, SECURITY INTEREST OR OTHER CHARGE OR
ENCUMBRANCE (OTHER THAN OPERATING LEASES AND LICENSED INTELLECTUAL PROPERTY), OR
ANY OTHER TYPE OF PREFERENTIAL ARRANGEMENT (“LIENS”), UPON OR WITH RESPECT TO
ANY OF ITS PROPERTIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ASSIGN, ANY
RIGHT TO RECEIVE INCOME, IN EACH CASE TO SECURE OR PROVIDE FOR THE PAYMENT OF
ANY DEBT OF ANY PERSON, OTHER THAN THE LIENS ON THE COLLATERAL IN FAVOR OF THE
SECURED PARTIES AND LIENS (OTHER THAN LIENS ON THE COLLATERAL) TO SECURE
OBLIGATIONS UNDER THE EXISTING FACILITY.


(B)                                      MERGERS, ETC.  (I) PRIOR TO THE
EXTENSION DATE, CONSOLIDATE WITH OR MERGE INTO, OR CONVEY OR TRANSFER ITS
PROPERTIES AND ASSETS SUBSTANTIALLY AS AN ENTIRETY TO, ANY PERSON; AND (II)
SUBSEQUENT TO THE EXTENSION DATE, CONSOLIDATE WITH OR MERGE INTO, OR CONVEY OR
TRANSFER ITS PROPERTIES AND ASSETS SUBSTANTIALLY AS AN ENTIRETY TO, ANY PERSON,
UNLESS, IN THE CASE OF CLAUSE (II) ABOVE, (X) IMMEDIATELY AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT WOULD EXIST, AND (Y) THE SURVIVING
CORPORATION OF ANY MERGER OR CONSOLIDATION SHALL HAVE ASSUMED ALL OF THE
BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION 
THE COVENANTS SET FORTH IN ARTICLE 5) BY THE EXECUTION AND DELIVERY OF AN
INSTRUMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS.


6.             EVENTS OF DEFAULT

6.1.                              Events of Default.  Each of the following
events (each an “Event of Default”) shall constitute an Event of Default:


(A)                                       THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY ADVANCE WHEN THE SAME BECOMES DUE AND PAYABLE; OR THE BORROWER
SHALL FAIL TO PAY INTEREST ON ANY ADVANCE OR ANY OTHER AMOUNT PAYABLE UNDER THE
LOAN DOCUMENTS WITHIN TEN DAYS AFTER THE SAME BECOMES DUE AND PAYABLE; OR


(B)                                      ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED TO HAVE BEEN MADE BY THE BORROWER (OR ANY OF ITS DIRECTORS) IN CONNECTION
WITH ANY LOAN DOCUMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE OR DEEMED TO HAVE BEEN MADE; OR


(C)                                       THE BORROWER SHALL FAIL TO PERFORM OR
OBSERVE (I) ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 5.2(B), (II)
ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 5.2(A) IF SUCH FAILURE
SHALL REMAIN UNREMEDIED FOR 15 DAYS AFTER WRITTEN NOTICE THEREOF SHALL HAVE BEEN
GIVEN TO THE BORROWER BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR (III) ANY
OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS ON ITS PART TO BE PERFORMED OR OBSERVED IF SUCH FAILURE SHALL REMAIN
UNREMEDIED FOR 30 DAYS AFTER WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE
BORROWER BY THE ADMINISTRATIVE AGENT OR ANY LENDER; OR


(D)                                      THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF OR PREMIUM OR INTEREST ON ANY DEBT WHICH IS OUTSTANDING IN A
PRINCIPAL AMOUNT OF AT LEAST $100,000,000 IN THE AGGREGATE

27


--------------------------------------------------------------------------------





(BUT EXCLUDING DEBT ARISING UNDER THIS AGREEMENT) OF THE BORROWER, WHEN THE SAME
BECOMES DUE AND PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE
APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR INSTRUMENT
RELATING TO SUCH DEBT UNLESS ADEQUATE PROVISION FOR ANY SUCH PAYMENT HAS BEEN
MADE IN FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS; OR ANY DEBT OF
THE BORROWER WHICH IS OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST $100,000,000
IN THE AGGREGATE (BUT EXCLUDING DEBT ARISING UNDER THIS AGREEMENT) SHALL BE
DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID (OTHER THAN BY A
SCHEDULED REQUIRED PREPAYMENT), REDEEMED, PURCHASED OR DEFEASED, OR AN OFFER TO
PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH DEBT SHALL BE REQUIRED TO BE MADE, IN
EACH CASE PRIOR TO THE STATED MATURITY THEREOF UNLESS ADEQUATE PROVISION FOR THE
PAYMENT OF SUCH DEBT HAS BEEN MADE IN FORM AND SUBSTANCE SATISFACTORY TO THE
REQUIRED LENDERS; OR


(E)                                       THE BORROWER SHALL GENERALLY NOT PAY
ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY TO
PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST THE BORROWER
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION,
WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR
COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY
OR REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR
RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, OR OTHER SIMILAR OFFICIAL FOR
IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND, IN THE CASE OF ANY SUCH
PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT), EITHER SUCH
PROCEEDING SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF 60 DAYS OR ANY
OF THE ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE
ENTRY OF AN ORDER FOR RELIEF AGAINST IT OR THE APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY OF ITS PROPERTY
CONSTITUTING A SUBSTANTIAL PART OF THE PROPERTY OF THE BORROWER AND ITS
SUBSIDIARIES TAKEN AS A WHOLE) SHALL OCCUR; OR THE BORROWER SHALL TAKE ANY
CORPORATE ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS
SUBSECTION (E); OR


(F)                                         ANY JUDGMENT OR ORDER FOR THE
PAYMENT OF MONEY IN EXCESS OF $100,000,000 SHALL BE RENDERED AGAINST THE
BORROWER AND THERE SHALL BE ANY PERIOD OF 60 CONSECUTIVE DAYS DURING WHICH A
STAY OF ENFORCEMENT OF SUCH UNSATISFIED JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; PROVIDED THAT SUCH 60-DAY
STAY PERIOD SHALL BE EXTENDED FOR A PERIOD NOT TO EXCEED AN ADDITIONAL 120 DAYS
IF (I) THE BORROWER IS CONTESTING SUCH JUDGMENT OR ENFORCEMENT OF SUCH JUDGMENT
IN GOOD FAITH, UNLESS, WITH RESPECT ONLY TO JUDGMENTS OR ORDERS RENDERED OUTSIDE
THE UNITED STATES, SUCH ACTION IS NOT REASONABLY REQUIRED TO PROTECT ITS
RESPECTIVE ASSETS FROM LEVY OR GARNISHMENT, AND (II) NO ASSETS WITH A FAIR
MARKET VALUE IN EXCESS OF $100,000,000 OF THE BORROWER HAVE BEEN LEVIED UPON OR
GARNISHED TO SATISFY SUCH JUDGMENT; PROVIDED, FURTHER, THAT SUCH 60-DAY STAY
PERIOD SHALL BE FURTHER EXTENDED FOR ANY JUDGMENT OR ORDER RENDERED OUTSIDE THE
UNITED STATES UNTIL SUCH TIME AS THE CONDITIONS IN CLAUSE (I) OR (II) ARE NO
LONGER SATISFIED; OR

28


--------------------------------------------------------------------------------





(G)                                      THE BORROWER OR ANY ERISA AFFILIATE
SHALL INCUR, OR SHALL BE REASONABLY LIKELY TO INCUR, LIABILITY IN EXCESS OF
$500,000,000 IN THE AGGREGATE AS A RESULT OF ONE OR MORE OF THE FOLLOWING:  (I)
THE OCCURRENCE OF ANY ERISA EVENT; (II) THE PARTIAL OR COMPLETE WITHDRAWAL OF
THE BORROWER OR ANY ERISA AFFILIATE FROM A MULTIEMPLOYER PLAN; OR (III) THE
REORGANIZATION OR TERMINATION OF A MULTIEMPLOYER PLAN; PROVIDED, HOWEVER, THAT
NO DEFAULT OR EVENT OF DEFAULT UNDER THIS SECTION 6.1(G) SHALL BE DEEMED TO HAVE
OCCURRED IF THE BORROWER OR ANY ERISA AFFILIATE SHALL HAVE MADE ARRANGEMENTS
SATISFACTORY TO THE PBGC OR THE REQUIRED LENDERS TO DISCHARGE OR OTHERWISE
SATISFY SUCH LIABILITY (INCLUDING THE POSTING OF A BOND OR OTHER SECURITY); OR


(H)                                      AT ANY TIME PRIOR TO THE EXTENSION
DATE, (I) THE BANK ACCOUNT CHARGE SHALL FOR ANY REASON CEASE TO BE VALID AND
BINDING ON THE BORROWER OR THE BORROWER SHALL SO STATE IN WRITING, OR (II) THE
COLLATERAL DOCUMENTS AFTER DELIVERY THEREOF PURSUANT TO SECTION 3.1 OR 5.1(C)
SHALL FOR ANY REASON (OTHER THAN PURSUANT TO THE TERMS THEREOF) CEASE TO CREATE
A VALID AND PERFECTED FIRST PRIORITY LIEN ON AND SECURITY INTEREST IN THE
COLLATERAL PURPORTED TO BE COVERED THEREBY IN FAVOR OF THE SECURED PARTIES, OR
THE AMOUNT OF THE COLLATERAL SHALL FAIL TO EQUAL AT LEAST 100% OF THE PRINCIPAL
AMOUNT OF ADVANCES (EXCLUDING ANY DEEMED ADVANCE MADE PURSUANT TO SECTION 2.16)
OUTSTANDING; OR


(I)                                          AT ANY TIME ON OR AFTER THE
EXTENSION DATE, THE GUARANTY SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING
ON THE GUARANTOR OR THE GUARANTOR SHALL SO STATE IN WRITING, OR AN “EVENT OF
DEFAULT” AS DEFINED IN THE GUARANTY SHALL HAVE OCCURRED AND BE CONTINUING.

6.2.                              Lenders’ Rights upon Event of Default.  If an
Event of Default occurs or is continuing, then the Administrative Agent shall at
the request, or may with the consent, of the Required Lenders, by notice to the
Borrower:


(A)                                       DECLARE THE OBLIGATION OF EACH LENDER
TO MAKE FURTHER ADVANCES TO BE TERMINATED, WHEREUPON THE SAME SHALL FORTHWITH
TERMINATE, AND


(B)                                      DECLARE ALL THE ADVANCES THEN
OUTSTANDING, ALL INTEREST THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER THIS
AGREEMENT TO BE FORTHWITH DUE AND PAYABLE, WHEREUPON THE ADVANCES THEN
OUTSTANDING, ALL SUCH INTEREST AND ALL SUCH AMOUNTS SHALL BECOME AND BE
FORTHWITH DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR FURTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, (i)
the obligation of each Lender to make Advances shall automatically be terminated
and (ii) the Advances then outstanding, all such interest and all such amounts
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

29


--------------------------------------------------------------------------------





7.             THE ADMINISTRATIVE AGENT

7.1.                              Authorization and Action.  (a)  Each Lender
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Administrative Agent by the terms hereof and
of the other Loan Documents, together with such powers and discretion as are
reasonably incidental thereto.  As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
the Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lenders and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action that exposes it to
personal liability or that is contrary to this Agreement or applicable law.  The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower as required by the terms of the Loan Documents or at
the request of the Borrower, and any notice provided pursuant to Section
5.1(b)(i).

7.2.                              Administrative Agent’s Reliance, Etc.  Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct.  Without limitation of the generality of the
foregoing, the Administrative Agent:


(A)                                       MAY TREAT THE LENDER THAT MADE ANY
ADVANCE AS THE HOLDER OF THE DEBT RESULTING THEREFROM UNTIL THE ADMINISTRATIVE
AGENT RECEIVES AND ACCEPTS AN ASSIGNMENT AND ACCEPTANCE ENTERED INTO BY SUCH
LENDER, AS ASSIGNOR, AND AN ELIGIBLE ASSIGNEE, AS ASSIGNEE, AS PROVIDED IN
SECTION 8.7;


(B)                                      MAY CONSULT WITH LEGAL COUNSEL
(INCLUDING COUNSEL FOR THE BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER
EXPERTS SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED
TO BE TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH  THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR EXPERTS;


(C)                                       MAKES NO WARRANTY OR REPRESENTATION TO
ANY LENDER AND SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS (WHETHER WRITTEN OR ORAL) MADE IN OR IN CONNECTION
WITH THE LOAN DOCUMENTS;


(D)                                      SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR
TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THE LOAN DOCUMENTS ON THE PART OF THE BORROWER OR TO INSPECT THE
PROPERTY (INCLUDING THE BOOKS AND RECORDS) OF THE BORROWER;


(E)                                       SHALL NOT BE RESPONSIBLE TO ANY LENDER
FOR THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO; AND

30


--------------------------------------------------------------------------------





(F)                                         SHALL INCUR NO LIABILITY UNDER OR IN
RESPECT OF THE LOAN DOCUMENTS BY ACTING UPON ANY NOTICE, CONSENT, CERTIFICATE OR
OTHER INSTRUMENT OR WRITING (WHICH MAY BE BY FACSIMILE) BELIEVED BY IT TO BE
GENUINE AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.

7.3.                              Citibank and Affiliates.  With respect to its
Commitment and the Advances made by it, Citibank shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not an Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Citibank in its individual capacity. 
Citibank and its affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Loan Party, any of its
Subsidiaries and any Person who may do business with or own securities of any
Loan Party or any such Subsidiary, all as if Citibank was not an Agent and
without any duty to account therefor to the Lenders.

7.4.                              Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any Joint Lead Arranger and Bookrunner, or any other Lender, based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent,
any Joint Lead Arranger and Bookrunner, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

7.5.                              Indemnification.  The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), from and against such Lender’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of any Loan Document
or any action taken or omitted by the Administrative Agent under any Loan
Document (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the
Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.  In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.5 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.  For purposes of this Section 7.5, the Lenders’
respective ratable shares of any amount shall be determined, at any time,
according to their respective aggregate Commitments.

31


--------------------------------------------------------------------------------




7.6.                              Successor Agents.  The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Required
Lenders.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof, or under the laws of England, and having a
combined capital and surplus of at least $500,000,000.  Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement.  After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article 7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.

7.7.                              Joint Lead Arrangers and Bookrunners.  Certain
entities have been designated as Joint Lead Arrangers and Bookrunners, under
this Agreement, but the use of such titles does not impose on any of them any
duties or obligations greater than those of any other Lender.


8.             MISCELLANEOUS

8.1.                              Amendments, Etc.  No amendment or waiver of
any provision of any Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, or by the Administrative Agent
acting with the consent of the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders affected thereby, do any of the
following:  (a) waive any of the conditions specified in Sections 3.1, 3.2 and
3.3, (b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) extend the
Termination Date or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, (e)
change the percentage of the Commitments, or the number of Lenders, that shall
be required for the Lenders or any of them to take any action hereunder, (f)
release the Guarantor from any of its obligations under the Guaranty, (g)
release any portion of the Collateral or change the amount of the Collateral
required to be pledged in favor of the Secured Parties hereunder, or (h) amend
this Section 8.1; and provided further that no amendment, waiver or consent
shall affect the rights or duties of the Administrative

32


--------------------------------------------------------------------------------




Agent under any Loan Document or any Advance unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action.

8.2.                              Notices, Etc.  (a) Addresses.  All notices and
other communications provided for hereunder shall be in writing (including
facsimile communication) and mailed, telecopied, or delivered, as follows:

if to the Borrower :

Sheffield Investments S.L.

Calle El Raiguer 12
Pol. Ind. El Raiguer
08170 Montornes del Valles
Barcelona, Spain
Attention:  Dept. Legal
Fax number:  +34 93 571 9143;

if to the Guarantor, as specified in the Guaranty;

if to any Initial Lender, at its Applicable Lending Office specified opposite
its name on Schedule 1 hereto;

if to any other Lender, at its Applicable Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to Citibank, as Administrative Agent:

Citibank International PLC
5th Floor, Citigroup Centre,
Canary Wharf
London E14 5LB
Attention: Loans Agency
Fax no: 44 20 8636 3824/5; or

as to the Borrower or the Administrative Agent at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent.


(B)                                      EFFECTIVENESS OF NOTICES.  ALL SUCH
NOTICES AND COMMUNICATIONS SHALL, WHEN MAILED OR TELECOPIED, BE EFFECTIVE WHEN
DEPOSITED IN THE MAIL OR TELECOPIED, RESPECTIVELY, EXCEPT THAT NOTICES AND
COMMUNICATIONS TO THE ADMINISTRATIVE AGENT PURSUANT TO ARTICLE 2, 3 OR 7 SHALL
NOT BE EFFECTIVE UNTIL RECEIVED BY THE ADMINISTRATIVE AGENT.  DELIVERY BY
FACSIMILE OF AN EXECUTED COUNTERPART OF ANY AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR OF ANY EXHIBIT HERETO TO BE EXECUTED AND DELIVERED
HEREUNDER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
THEREOF.

33


--------------------------------------------------------------------------------




8.3.                              No Waiver; Remedies.  No failure on the part
of any Lender or any Agent to exercise, and no delay in exercising, any right
under any Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

8.4.                              Costs and Expenses.  (a)  Agent; Enforcement. 
The Borrower agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, delivery, administration (excluding
any cost or expenses for administration related to the overhead of each Agent),
modification and amendment of the Loan Documents and the documents to be
delivered thereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under the Loan Documents, and all costs and expenses of the
Lenders and the Administrative Agent, if any (including, without limitation,
reasonable counsel fees and expenses of the Lenders and the Administrative
Agent), in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of the Loan Documents and the other documents to be
delivered thereunder.


(B)                                      PREPAYMENT OF ADVANCES.  IF ANY PAYMENT
OF PRINCIPAL OF ADVANCE IS MADE OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH ADVANCE OR AT ITS MATURITY, AS A RESULT OF A PAYMENT PURSUANT TO
SECTION 2.8, ACCELERATION OF THE MATURITY OF THE ADVANCES PURSUANT TO SECTION
6.2 OR FOR ANY OTHER REASON, OR IF AN ASSIGNMENT OF AN ADVANCE IS MADE OTHER
THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE AS A RESULT OF A
DEMAND BY THE BORROWER PURSUANT TO SECTION 8.7(A), THE BORROWER SHALL, UPON
DEMAND BY ANY LENDER (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT),
PAY TO THE ADMINISTRATIVE AGENT, AS APPLICABLE, FOR THE ACCOUNT OF SUCH LENDER
ANY AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER FOR ANY ADDITIONAL LOSSES, COSTS
OR EXPENSES WHICH IT MAY REASONABLY INCUR AS A RESULT OF SUCH PAYMENT,
INCLUDING, WITHOUT LIMITATION, ANY LOSS (EXCLUDING LOSS OF ANTICIPATED PROFITS),
COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER TO FUND OR MAINTAIN SUCH ADVANCE.


(C)                                       INDEMNIFICATION.  THE BORROWER AGREES
TO INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND EACH LENDER AND EACH
OF THEIR RESPECTIVE AFFILIATES, CONTROL PERSONS, DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS AND AGENTS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF COUNSEL) WHICH MAY BE INCURRED
BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE IN CONNECTION WITH OR
ARISING OUT OF, OR IN CONNECTION WITH THE PREPARATION FOR OR DEFENSE OF, ANY
INVESTIGATION, LITIGATION, OR PROCEEDING (I) RELATED TO ANY TRANSACTION OR
PROPOSED TRANSACTION (WHETHER OR NOT CONSUMMATED) IN WHICH ANY PROCEEDS OF ANY
BORROWING ARE APPLIED OR PROPOSED TO BE APPLIED, DIRECTLY OR INDIRECTLY, BY THE
BORROWER, WHETHER OR NOT SUCH INDEMNIFIED PARTY IS A PARTY TO SUCH TRANSACTION
OR (II) RELATED TO THE BORROWER’S ENTERING INTO THIS AGREEMENT, OR TO ANY
ACTIONS OR OMISSIONS OF THE BORROWER, OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS IN CONNECTION THEREWITH, IN EACH CASE WHETHER OR

34


--------------------------------------------------------------------------------





NOT AN INDEMNIFIED PARTY IS A PARTY THERETO AND WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER OR ANY OTHER
PERSON; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY
ANY SUCH INDEMNIFIED PARTY FROM OR AGAINST ANY PORTION OF SUCH CLAIMS, DAMAGES,
LOSSES, LIABILITIES OR EXPENSES THAT IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.


(D)                                      SURVIVAL.  WITHOUT PREJUDICE TO THE
SURVIVAL OF ANY OTHER AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS AND
OBLIGATIONS OF THE BORROWER CONTAINED IN SECTION 2.2(C), 2.9, 2.12 AND SECTION
8.4(B) SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL AND INTEREST HEREUNDER.

8.5.                              Right of Set-Off.  Upon (i) the occurrence and
during the continuance of any Event of Default and (ii) the making of the
request or the granting of the consent specified by Section 6.2 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.2, each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under the Loan Documents, whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured.  Each Lender shall promptly notify the
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application. 
The rights of each Lender and its affiliates under this Section 8.5 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its affiliates may have.

8.6.                              Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Agents, and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

8.7.                              Assignments and Participations.  (a) 
Assignment of Lender Obligations.  After the Extension Date or during the
continuance of an Event of Default, each Lender may, and if demanded by the
Borrower upon at least five Business Days notice to such Lender and the
Administrative Agent will, assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments and the Advances owing to it), subject to the
following:

(I)            EACH SUCH ASSIGNMENT SHALL BE OF A CONSTANT, AND NOT A VARYING,
PERCENTAGE OF ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT;

(II)           THE AMOUNT OF THE COMMITMENT OF THE ASSIGNING LENDER BEING
ASSIGNED PURSUANT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE OF THE
ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT) SHALL IN NO EVENT BE
LESS THAN

35


--------------------------------------------------------------------------------




€10,000,000 (SUBJECT TO REDUCTION AT THE SOLE DISCRETION OF THE BORROWER) AND
SHALL BE AN INTEGRAL MULTIPLE OF €1,000,000;

(III)          EACH SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE ASSIGNEE;

(IV)          EACH SUCH ASSIGNMENT MADE AS A RESULT OF A DEMAND BY THE BORROWER
PURSUANT TO THIS SECTION 8.7(A) SHALL BE ARRANGED BY THE BORROWER AFTER
CONSULTATION WITH THE ADMINISTRATIVE AGENT AND SHALL BE EITHER AN ASSIGNMENT OF
ALL OF THE RIGHTS AND OBLIGATIONS OF THE ASSIGNING LENDER UNDER THIS AGREEMENT
OR AN ASSIGNMENT OF A PORTION OF SUCH RIGHTS AND OBLIGATIONS MADE CONCURRENTLY
WITH ANOTHER SUCH ASSIGNMENT OR OTHER SUCH ASSIGNMENTS WHICH TOGETHER COVER ALL
OF THE RIGHTS AND OBLIGATIONS OF THE ASSIGNING LENDER UNDER THIS AGREEMENT;

(V)           NO LENDER SHALL BE OBLIGATED TO MAKE ANY SUCH ASSIGNMENT AS A
RESULT OF A DEMAND BY THE BORROWER PURSUANT TO THIS SECTION 8.7(A) UNLESS AND
UNTIL SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT AT LEAST EQUAL TO THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE ADVANCES OWING TO SUCH LENDER,
TOGETHER WITH ACCRUED INTEREST THEREON TO THE DATE OF PAYMENT OF SUCH PRINCIPAL
AMOUNT AND ALL OTHER AMOUNTS PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT
(INCLUDING WITHOUT LIMITATION AMOUNTS PAYABLE UNDER SECTION 8.4(B)); AND

(VI)          THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND THE
ASSIGNING LENDER SHALL, NOT LESS THAN FIVE BUSINESS DAYS PRIOR TO THE
EFFECTIVENESS OF ANY ASSIGNMENT AND ACCEPTANCE, DELIVER TO THE ADMINISTRATIVE
AGENT WHICH SHALL GIVE PROMPT NOTICE THEREOF TO THE BORROWER BY FACSIMILE OR
OTHER ELECTRONIC COMMUNICATION, FOR THE ADMINISTRATIVE AGENT’S ACCEPTANCE AND
RECORDING IN THE REGISTER, AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A
PROCESSING AND RECORDATION FEE OF €1,500, PROVIDED THAT, IF SUCH ASSIGNMENT IS
MADE AS A RESULT OF A DEMAND BY THE BORROWER UNDER THIS SECTION 8.7(A), THE
BORROWER SHALL PAY OR CAUSE TO BE PAID SUCH €1,500 FEE.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 8.4) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 8.12.


(B)                                      ASSIGNMENT AND ACCEPTANCE.  BY
EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING LENDER
THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND
THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN AS PROVIDED IN SUCH
ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR

36


--------------------------------------------------------------------------------





REPRESENTATIONS MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR THE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE
OF, OR THE PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR
PURPORTED TO BE CREATED UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR ANY
OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO, ; (II) SUCH ASSIGNING
LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO THE FINANCIAL CONDITION OF ANY LOAN PARTY OR THE PERFORMANCE OR
OBSERVANCE BY ANY LOAN PARTY OF ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT
OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THE LOAN DOCUMENTS, TOGETHER
WITH SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE
ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND
ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS THAT IT IS AN ELIGIBLE ASSIGNEE; (VI)
SUCH ASSIGNEE REPRESENTS THAT (A) THE SOURCE OF ANY FUNDS IT IS USING TO ACQUIRE
THE ASSIGNING LENDER’S INTEREST OR TO MAKE ANY ADVANCE IS NOT AND WILL NOT BE
PLAN ASSETS AS DEFINED UNDER THE REGULATIONS OF THE DEPARTMENT OF LABOR OF ANY
PLAN SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE OR (B) THE
ASSIGNMENT OR ADVANCE IS NOT AND WILL NOT BE A NON-EXEMPT PROHIBITED TRANSACTION
AS DEFINED IN SECTION 406 OF ERISA; (VII) SUCH ASSIGNEE APPOINTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AND DISCRETION UNDER THIS AGREEMENT AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO; AND (VIII) SUCH ASSIGNEE AGREES
THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT
BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


(C)                                       ADMINISTRATIVE AGENT’S ACCEPTANCE.
UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER
AND AN ASSIGNEE REPRESENTING THAT IT IS AN ELIGIBLE ASSIGNEE, TOGETHER WITH ANY
NOTE OR NOTES SUBJECT TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL, IF
SUCH ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE
FORM OF EXHIBIT B HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD
THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE
THEREOF TO THE BORROWER.


(D)                                      REGISTER.  THE ADMINISTRATIVE AGENT
SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 8.2 A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENT OF, AND
PRINCIPAL AMOUNT OF THE ADVANCES OWING TO, EACH LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR
ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE BORROWER, THE AGENTS AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE
FOR INSPECTION BY THE BORROWER OR ANY LENDER AT ANY REASONABLE TIME AND FROM
TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

37


--------------------------------------------------------------------------------



(E)                                       SALE OF PARTICIPATION.  EACH LENDER
MAY SELL PARTICIPATIONS TO ONE OR MORE ELIGIBLE ASSIGNEES IN OR TO ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ALL OR A PORTION OF ITS COMMITMENT, THE ADVANCES OWING TO IT
AND ANY NOTE OR NOTES HELD BY IT), SUBJECT TO THE FOLLOWING:

(I)            SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ITS COMMITMENT TO THE BORROWER HEREUNDER) SHALL REMAIN
UNCHANGED,

(II)           SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,

(III)          THE BORROWER, THE AGENTS AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND

(IV)          NO PARTICIPANT UNDER ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT
TO APPROVE ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS, OR
ANY CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM, EXCEPT TO THE EXTENT
THAT SUCH AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR
INTEREST ON, THE ADVANCES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN
EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, OR POSTPONE ANY DATE
FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE ADVANCES OR ANY FEES
OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH
PARTICIPATION.


(F)                                         DISCLOSURE OF INFORMATION.  ANY
LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION OR PROPOSED
ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION 8.7, DISCLOSE TO THE
ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT, ANY INFORMATION
RELATING TO ANY LOAN PARTY FURNISHED TO SUCH LENDER BY OR ON BEHALF SUCH LOAN
PARTY; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT
OR PROPOSED ASSIGNEE OR PARTICIPANT SHALL AGREE TO PRESERVE THE CONFIDENTIALITY
OF ANY CONFIDENTIAL INFORMATION RELATING TO THE LOAN PARTIES RECEIVED BY IT FROM
SUCH LENDER BY SIGNING A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT G.


(G)                                      REGULATION A SECURITY INTEREST. 
NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN ANY LOAN DOCUMENT, ANY LENDER
MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE ADVANCES OWING TO
IT AND ANY NOTE OR NOTES HELD BY IT) IN FAVOR OF ANY FEDERAL RESERVE BANK IN
ACCORDANCE WITH REGULATION A.

8.8.                              Release/Application of Collateral.  (a)  Upon
the effectiveness of the Guaranty and occurrence of the Extension in accordance
with the terms of the Loan Documents, the Administrative Agent shall promptly
instruct the Collateral Agent to release the Liens on the Collateral created
under the Collateral Documents.


(B)                                      IF THE ADVANCES BECOME DUE AND PAYABLE
PRIOR TO THE RELEASE OF LIENS ON THE COLLATERAL DESCRIBED ABOVE, THE
ADMINISTRATIVE AGENT SHALL INSTRUCT THE COLLATERAL AGENT TO CAUSE THE FUNDS ON
DEPOSIT IN THE CHARGED ACCOUNT TO BE TRANSFERRED TO THE

38


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT’S ACCOUNT FOR THE PAYMENT OF INTEREST AND REPAYMENT OF THE
ADVANCES.

8.9.                              Governing Law.  This Agreement and the Notes
shall be governed by, and construed in accordance with, the laws of the State of
New York.

8.10.                        Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic communication shall be effective as
delivery of a manually executed counterpart of this Agreement.

8.11.                        Jurisdiction, Etc.  (a)  Submission to
Jurisdiction; Service of Process.  Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York state court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to the Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York state
court or, to the extent permitted by law, in such Federal court.  The Borrower
hereby agrees that service of process in any such action or proceeding brought
in any such New York state court or in such Federal court may be made upon CT
Corporation System (the “Process Agent”), with an office on the date hereof at
111 Eighth Avenue, 13th Floor, New York, New York 10011, United States (or such
other address in the United States as notified to the Administrative Agent by
the Process Agent from time to time, and the Borrower hereby irrevocably
appoints the Process Agent its authorized agent to accept such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon. The Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.2.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to serve legal process in any other manner permitted by
law or to bring any action or proceeding relating to the Loan Documents or the
Notes in the courts of any jurisdiction.


(B)                                      WAIVERS.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE

39


--------------------------------------------------------------------------------





DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

8.12.                        Confidentiality.  Neither the Administrative Agent
nor any Lender shall disclose any confidential information relating to any Loan
Party to any other Person without the consent of such Loan Party, other than (a)
to the Administrative Agent’s or such Lender’s affiliates and their officers,
directors, employees, agents and advisors, and then, in each such case, only on
a confidential basis, (b) to actual or prospective assignees and participants in
accordance with Section 8.7(f), (c) as required by any law, rule or regulation
or judicial process, and (d) as requested or required by any state, federal or
foreign authority or examiner regulating banks or banking or other financial
institutions.  Notwithstanding any other provision in this Agreement, the
Administrative Agent and the Lenders hereby confirm that the Borrower (and any
employee, officer, representative or agent thereof) shall not be limited from
disclosing the U.S. tax treatment or U.S. tax structure of the transactions
contemplated under the Loan Documents.

8.13.                        Integration.  The Loan Documents represent the
agreement of the Loan Parties, the Agents and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent or any Loan Party or Lender relative
to the subject matter hereof not expressly set forth or referred to in the Loan
Documents other than the matters referred to in any fee letter, between the
Guarantor and the Initial Lenders, and Section 8.4(a) and except for
Confidentiality Agreements entered into by each Lender in connection with this
Agreement.

8.14.                        USA Patriot Act Notice, Etc.  The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify the Loan Parties in accordance with the Patriot Act or
any similar “know your customer” or other similar checks under all applicable
laws and regulations.

8.15.                        Judgment.  (a)  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder in Sterling
into Euro, or to convert a sum due hereunder in Euro into Sterling, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be the Equivalent thereof on the Business Day
succeeding that on which final judgment is given.


(B)                                      THE OBLIGATION OF THE BORROWER IN
RESPECT OF ANY SUM DUE FROM IT IN EURO OR STERLING (EACH A “PRIMARY CURRENCY”)
TO ANY LENDER OR ANY AGENT HEREUNDER SHALL, NOTWITHSTANDING ANY JUDGMENT IN ANY
OTHER CURRENCY, BE DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY
FOLLOWING RECEIPT BY SUCH LENDER OR SUCH AGENT (AS THE CASE MAY BE), OF ANY SUM
ADJUDGED TO BE SO DUE IN SUCH OTHER CURRENCY, SUCH LENDER OR SUCH AGENT (AS THE
CASE MAY BE) MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES PURCHASE THE
APPLICABLE PRIMARY CURRENCY WITH SUCH OTHER CURRENCY; IF THE AMOUNT OF THE
APPLICABLE PRIMARY CURRENCY SO PURCHASED IS LESS THAN SUCH SUM DUE TO SUCH
LENDER OR SUCH AGENT

40


--------------------------------------------------------------------------------





(AS THE CASE MAY BE) IN THE APPLICABLE PRIMARY CURRENCY, THE BORROWER AGREES, AS
A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY SUCH
LENDER OR SUCH AGENT (AS THE CASE MAY BE) AGAINST SUCH LOSS, AND IF THE AMOUNT
OF THE APPLICABLE PRIMARY CURRENCY SO PURCHASED EXCEEDS SUCH SUM DUE TO ANY
LENDER OR SUCH AGENT (AS THE CASE MAY BE) IN THE APPLICABLE PRIMARY CURRENCY,
SUCH LENDER OR SUCH AGENT (AS THE CASE MAY BE) AGREES TO REMIT TO THE APPLICABLE
BORROWER SUCH EXCESS.

41


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

SHEFFIELD INVESTMENTS S.L.,
as Borrower

 

 

 

By:

/s/ Montserrat Serra Punti

 

Name: Montserrat Serra Punti

 

Title: Individual Director

 

(“administradora solidaria”)

 


--------------------------------------------------------------------------------




 

CITIBANK INTERNATIONAL PLC,
as Administrative Agent

 

 

 

By:

/s/ Paul Gibbs

 

Name: Paul Gibbs

 

Title: Vice President

 

 

 

CITIBANK INTERNATIONAL PLC,
as Initial Lender

 

 

 

By:

/s/ Paul Gibbs

 

Name: Paul Gibbs

 

Title: Vice President

 


--------------------------------------------------------------------------------




 

UBS LIMITED
as Initial Lender

 

 

 

By:

/s/ Graham Vance

 

Name: Graham Vance

 

Title: Executive Director

 

 

 

By:

/s/ Matthew Jolly

 

Name: Matthew Jolly

 

Title: Executive Director

 


--------------------------------------------------------------------------------


SCHEDULE 1
List of Applicable Lending Offices

Name of Initial Lender

Domestic Lending Office

Eurocurrency Lending Office

 

 

 

Citibank International plc

UK Loans Processing Unit

5th Floor

33 Canada Square

London E14 5LB

United Kingdom

 

UK Loans Processing Unit

5th Floor

33 Canada Square

London E14 5LB

United Kingdom

 

 

Attn: Citibank Intl plc, Loans Processing Unit

T: +44 (0)20 7508 6308/1838/6107

F: +44 (0)20 7942 7512

Attn: Citibank Intl plc, Loans Processing Unit

T: +44 (0)20 7508 6308/1838/6107

F: +44 (0)20 7942 7512

 

 

 

UBS Limited

Banking Products Services

1 Finsbury Avenue

London EC2M 2PP

United Kingdom

T: +44 20 7568 0445/0442/0502/5607

F: +44 20 7568 3978 / 5664

 

Banking Products Services

1 Finsbury Avenue

London EC2M 2PP

United Kingdom

T: +44 20 7568 0445/0442/0502/5607

F: +44 20 7568 3978 / 5664

 

 

With a copy to: Alan Greenhow/Tina Elliott

With a copy to: Alan Greenhow/Tina Elliott

 

Banking Products Services

1 Finsbury Avenue,

London EC2M 2PP

United Kingdom

 

Banking Products Services

1 Finsbury Avenue,

London EC2M 2PP

United Kingdom

 

 

T: +44 20 7568 7122

     +44 20 7568 1298

F: +44 20 7568 4664

T: +44 20 7568 7122

     +44 20 7568 1298

F: +44 20 7568 4664

 

SCHEDULE 1


--------------------------------------------------------------------------------


SCHEDULE 2

CALCULATION OF THE MANDATORY COST

1.                                 The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

2.                                 On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

3.                                 The Additional Cost Rate for any Lender
lending from an Applicable Lending Office in a Participating Member State will
be the percentage notified by that Lender to the Administrative Agent.  This
percentage will be certified by that Lender in its notice to the Administrative
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Applicable Lending
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Applicable Lending Office.

4.                                 The Additional Cost Rate for any Lender
lending from a Applicable Lending Office in the United Kingdom will be
calculated by the Administrative Agent as follows:

(a)                                      in relation to a Sterling Advance:

AB + C(B - D) + E ´ 0.01

 

per cent. per annum

100 - (A + C)

 

 

(b)                                     in relation to an Advance in any
currency other than Sterling:

E ´ 0.01

 

per cent. per annum

300

 

 

Where:

A                           is the percentage of Eligible Liabilities (assuming
these to be in excess of any stated minimum) which that Lender is from time to
time required to maintain as an interest free cash ratio deposit with the Bank
of England to comply with cash ratio requirements.

B                             is the percentage rate of interest (excluding the
Applicable Interest Rate Margin and the Mandatory Cost and, if applicable, the
additional rate of interest specified in Section 2.11(e) (Default interest))
payable for the relevant Interest Period on the Advance.

SCHEDULE 2-1


--------------------------------------------------------------------------------




C                             is the percentage (if any) of Eligible Liabilities
which that Lender is required from time to time to maintain as interest bearing
Special Deposits with the Bank of England.

D                            is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.

E                              is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Reference
Banks to the Administrative Agent pursuant to paragraph 7 below and expressed in
pounds per £1,000,000.

5.                                 For the purposes of this Schedule:

(a)                                      “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

(b)                                     “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

(c)                                      “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate); and

(d)                                     “Tariff Base” has the meaning given to
it in, and will be calculated in accordance with, the Fees Rules.

6.                                 In application of the above formulae, A, B, C
and D will be included in the formulae as percentages (i.e. 5 per cent. will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

7.                                 If requested by the Administrative Agent,
each Reference Bank shall, as soon as practicable after publication by the
Financial Services Authority, supply to the Administrative Agent, the rate of
charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

8.                                 Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate.  In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

(a)                                      the jurisdiction of its Applicable
Lending Office; and

SCHEDULE 2-2


--------------------------------------------------------------------------------




(b)                                     any other information that the
Administrative Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.                                 The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Reference Bank for the
purpose of E above shall be determined by the Administrative Agent based upon
the information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Applicable Lending Office in the same jurisdiction as
its Applicable Lending Office.

10.                           The Administrative Agent shall have no liability
to any person if such determination results in an Additional Cost Rate which
over or under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

11.                           The Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8 above.

12.                           Any determination by the Administrative Agent
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all Parties.

13.                           The Administrative Agent may from time to time,
after consultation with the Borrower and the Lenders, determine and notify to
all Parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

SCHEDULE 2-3


--------------------------------------------------------------------------------


SCHEDULE 3

COMMITMENTS

INITIAL LENDER

 

EUR

 

 

 

 

 

Citibank International plc

 

€

220,000,000

 

UBS Limited

 

€

220,000,000

 



 

 

 

TOTAL

 

€

440,000,000

 

 

SCHEDULE 3


--------------------------------------------------------------------------------